125 T.C. No. 8



                  UNITED STATES TAX COURT



 TRIBUNE COMPANY, AS AGENT OF AND SUCCESSOR BY MERGER TO THE
FORMER THE TIMES MIRROR COMPANY, ITSELF AND ITS CONSOLIDATED
                  SUBSIDIARIES, Petitioner v.
         COMMISSIONER OF INTERNAL REVENUE, Respondent



  Docket No. 17443-02.             Filed September 27, 2005.



       In 1998, Times Mirror’s investment subsidiary,
  TMD, divested itself of a legal publishing business
  through the Bender transaction. The transaction was
  intended and designed to qualify as a tax-free
  reorganization under sec. 368, I.R.C. R determined
  that the transaction was a taxable sale by TMD to Reed.
  Held: The primary consideration received in the
  transaction was control over $1.375 billion paid by
  Reed. Held, further, the Bender transaction did not
  qualify as a tax-free reorganization because the terms
  and provisions of the contractual documents, as
  interpreted and implemented by Times Mirror and Reed,
  effected a sale.
                               - 2 -

     Joel V. Williamson, Roger J. Jones, Gary S. Colton, Jr.,

Jeffrey Allan Goldman, Matthew C. Houchens, Daniel A. Dumezich,

Patricia Anne Yurchak, Andrew R. Roberson, Thomas Lee Kittle-

Kamp, Nathaniel Carden, and Monica Susana Melgarejo, for

petitioner.

     Alan Summers, Cathy A. Goodson, William A. McCarthy,

Usha Ravi, Robert H. Schorman, Jr., Gretchen A. Kindel, and M.

Kendall Williams, for respondent.


                             CONTENTS


FINDINGS OF FACT   . . . . . . . . . . . . . . . . . . . . . . . 5

Background . . . . . . . . . . . . . . . . . . . . . . . . . . 5
     A. Times Mirror . . . . . . . . . . . . . . . . . . . . . 5
     B. Changes in the Legal Publishing Landscape . . . . . . 6

Events Leading Up to the Bender Transaction . . . . . . . . . . 7
     A. November 7, 1997, GS Presentation . . . . . . . . . . 7
     B. November 17, 1997, Special Meeting of Times Mirror’s
           Board of Directors . . . . . . . . . . . . . . . . . 8
     C. Times Mirror’s Announcement Sparks Interest by Reed
           and Wolters Kluwer . . . . . . . . . . . . . . . . 10
     D. February 5, 1998, Regular Meeting of Times Mirror’s
           Board of Directors . . . . . . . . . . . . . . . . 11
     E. March 5, 1998, Regular Meeting of Times Mirror’s
           Board of Directors . . . . . . . . . . . . . . . . 14
     F. Reed and Wolters Kluwer Call Off Merger . . . . . . 15
     G. Melone, Sigler, and Walker Gain Access to the
           “Domestic Sandwich” Structure . . . . . . . . . . 15
     H. Reed and Wolters Kluwer Submit Preliminary Interest
           Letters to Times Mirror . . . . . . . . . . . . . 16
     I. The Corporate Joint Venture Structure Is Tabbed as
           the Structure of Choice for the Bender
           Transaction . . . . . . . . . . . . . . . . . . . 17
     J. April 14, 1998, Regular Meeting of Reed’s Board of
           Directors . . . . . . . . . . . . . . . . . . . . 18
     K. Wolters Kluwer and Reed Attend Times Mirror’s
           Presentations Regarding Bender . . . . . . . . . . 18
                               - 3 -

     L.   Wolters Kluwer and Reed Submit Offers to Times
            Mirror   . . . . . . . . . . . . . . . . . . . . .              22
     M.   Times Mirror Responds to Wolters Kluwer’s Offer . .               23
     N.   April 24, 1998, Special Meeting of Times Mirror’s
            Board of Directors . . . . . . . . . . . . . . . .              24
     O.   Organization of CBM Acquisition Parent Co. and
            CBM MergerSub Corp. . . . . . . . . . . . . . . .               26
     P.   Adoption of the Merger Agreement . . . . . . . . . .              28
     Q.   GS Prepares “Fairness Package” for Bender
            Transaction . . . . . . . . . . . . . . . . . . .               34
     R.   Melone Drafts Memorandum Regarding the Bender
            Transaction for E&Y’s Files . . . . . . . . . . .               35
     S.   May 7, 1998, Regular Meeting of Times Mirror’s Board
            of Directors . . . . . . . . . . . . . . . . . . .              37
     T.   May 7, 1998, Annual Meeting of Times Mirror’s
            Shareholders . . . . . . . . . . . . . . . . . . .              37
     U.   Organization of Liberty Bell I . . . . . . . . . . .              38
     V.   July 9, 1998, Regular Meeting of Times Mirror’s Board
            of Directors . . . . . . . . . . . . . . . . . . .              38
     W.   Execution of the LBI Limited Liability Company
            Agreement (the management authority) . . . . . . .              42
     X.   Execution of MB Parent Stockholders Agreement and the
            MergerSub Shareholders Agreement . . . . . . . . .              50
     Y.   Filing of the Restated Certificates of Incorporation
            for MB Parent and MergerSub . . . . . . . . . . .               55

The Mechanics of the Bender Transaction . .   . . . .   .   .   .   .   .   72
     A. Capitalization of MergerSub and MB    Parent    .   .   .   .   .   72
     B. Merger of MergerSub and Bender . .    . . . .   .   .   .   .   .   74
     C. Capitalization of LBI (the LLC) .     . . . .   .   .   .   .   .   75
     D. Closing . . . . . . . . . . . . .     . . . .   .   .   .   .   .   76

Times Mirror’s Management of LBI and the Development of Times
Mirror’s Investment Strategy Following the Closing of the
Bender Transaction . . . . . . . . . . . . . . . . . . . . .                76

Summary of the LLC’s Investment Activity During 1999        . . . .         87

Times Mirror’s and MB Parent’s Income Tax Returns for 1998              .   87

Times Mirror’s Financial Reporting Following the Close of
the Bender Transaction . . . . . . . . . . . . . . . . . . .                89

The LLC’s Financial Statements for the Fiscal Years Ended
December 31, 1999 and 1998 . . . . . . . . . . . . . . . . . 103

IRS Determinations   . . . . . . . . . . . . . . . . . . . . . 104
                                 - 4 -

ULTIMATE FINDINGS OF FACT . . . . . . . . . . . . . . . . . . 106

OPINION . . . . . . . . . . . . . . . . . . . . . . . . . . . 106

Factual Analysis of the Bender Transaction     . . . . . . . . . 109

Times Mirror’s View of the Bender Transaction . . . . . . . . 111

Fiduciary Obligations Among the Parties . . . . . . . . . . . 114

Consideration for the Transfer of Bender to Reed     . . . . . . 118

Valuation of MB Parent Common Stock . . . . . . . . . . . . . 121

Pertinent Precedents     . . . . . . . . . . . . . . . . . . . . 125

Evidentiary Matters . . . . . . . . . . . . . . . . . . . . . 133


     COHEN, Judge:     Respondent determined a deficiency of

$551,510,819 with respect to petitioner’s Federal income tax for

1998.   The notice of deficiency recharacterized as taxable two

transactions treated by petitioner as tax-free reorganizations.

This opinion addresses the so-called Bender transaction only.

The principal issues for decision are:

     (1) Whether the Bender transaction qualifies as a

reorganization under either section 368(a)(1)(A) and (2)(E) or

section 368(a)(1)(B) and, if so,

     (2) whether section 269 nonetheless dictates that gain be

recognized on the Bender transaction.

     Unless otherwise indicated, all section references are to

the Internal Revenue Code in effect for the year in issue.
                                - 5 -

                          FINDINGS OF FACT

     Some of the facts have been stipulated, and the stipulated

facts are incorporated in our findings by this reference.

Petitioner’s principal place of business was in Chicago,

Illinois, at the time that the petition was filed.    Petitioner is

a party to this case solely in its capacity as agent and

successor of The Times Mirror Co., Inc. (Times Mirror).

Background

     A.   Times Mirror

     Before its merger with petitioner, Times Mirror was a

Los Angeles-based news and information company.    In June 1995,

Times Mirror hired Mark H. Willes (Willes) to serve as its

president and chief executive officer.    Willes became chairman of

Times Mirror’s board of directors in January 1996.    Willes’s

business philosophy favored a streamlined operation that

concentrated on “core” businesses.

     After June 1995, Times Mirror embarked on a program of

restructuring its businesses, which included focusing on

newspaper publishing.    In late 1996, Times Mirror undertook a

series of transactions that resulted in its owning 50 percent of

the Shepard’s McGraw-Hill legal publishing unit (Shepard’s) in a

joint venture with Reed Elsevier (Reed), a publishing and

information enterprise not itself a legal entity but rather a

collective reference to Reed Elsevier plc, a United Kingdom
                                - 6 -

entity, and Reed Elsevier NV, a Dutch entity.    Times Mirror held

its 50-percent interest in Shepard’s through one of its

subsidiaries, Matthew Bender & Co., Inc. (Bender), a legal

publishing company.

     As of December 31, 1997, Times Mirror comprised three

business segments:    Newspaper publishing, professional

information, and magazine publishing.    The professional

information business segment included Bender and Mosby, Inc.

(Mosby), a health sciences publishing company.

     Times Mirror engaged in the legal publishing business

through Bender.   TMD, Inc. (TMD), a wholly owned subsidiary of

Times Mirror, owned the only class of issued and outstanding

stock of Bender until July 31, 1998.

     B.   Changes in the Legal Publishing Landscape

     Between 1980 and 1997, the legal publishing industry

experienced significant consolidation.    During that period, the

legal publishing market contracted from 20 companies to 5:    Reed;

Wolters Kluwer NV (Wolters Kluwer), a Dutch publishing and

information company; West-Thomson; Bender; and the Bureau of

National Affairs.

     On October 13, 1997, Reed and Wolters Kluwer announced a

plan to merge.    At the time of the announcement, Reed’s holdings

included Lexis-Nexis (Lexis), and Wolters Kluwer’s holdings

included Commerce Clearing House.
                                - 7 -

     Shortly after the Reed-Wolters Kluwer announcement, Times

Mirror’s management analyzed Bender’s competitive position in the

legal publishing market.    Based upon its analysis, Times Mirror’s

management concluded that continued participation in the legal

publishing market was not the most effective use of Times

Mirror’s assets.    Accordingly, Times Mirror decided to divest

itself of Bender.

     The law firm of Gibson, Dunn & Crutcher LLP (GD&C) acted as

outside legal counsel for Times Mirror, TMD, and Bender in

connection with the transaction pursuant to which Times Mirror

divested itself of Bender (Bender transaction).    Ernst & Young

LLP (E&Y), which served as independent auditor of Times Mirror’s

financial statements during 1994 through 1999, reviewed the tax

and accounting treatment and reporting of the Bender transaction

for Times Mirror.    Sometime before November 7, 1997, Times Mirror

engaged Goldman, Sachs & Co. (GS) as a financial adviser and

facilitator for the Bender transaction.

Events Leading Up to the Bender Transaction

     A.   November 7, 1997, GS Presentation

     GS prepared a document, dated November 7, 1997, entitled

“Monetization of Medical/Publishing Assets”, in connection with a

presentation to Times Mirror’s management regarding the Bender

transaction (November 7, 1997, GS presentation).    The following
                                 - 8 -

statements were included in the November 7, 1997, GS

presentation:

     #     Given the dramatic change in the competitive
           landscape of the professional information
           publishing sector, this may be an opportune time
           for TMC [Times Mirror] to monetize its * * * legal
           [publishing] assets

     #     Monetization of the * * * legal publishing assets
           can be executed through a simple, taxable sale for
           cash or through a number of tax-advantaged
           structures

     #     The ultimate structure utilized will be a function
           of the type of buyer (ie. Strategic or financial)
           as well as the nationality of the buyer (ie.
           Domestic or foreign) as well as the amount of cash
           proceeds TMC would like to receive upfront

The November 7, 1997, GS presentation provided a summary of

Bender’s potential buyers as well as descriptions of several of

GS’s proprietary “tax-advantaged” structures for the Bender

transaction.    None of the tax-advantaged structures set forth in

the November 7, 1997, GS presentation were ultimately recommended

by Times Mirror’s management or approved by Times Mirror’s board

of directors for the Bender transaction.

     B.   November 17, 1997, Special Meeting of Times Mirror’s
          Board of Directors

     A special meeting of Times Mirror’s board of directors was

convened on November 17, 1997.    In connection with this special

meeting, a document entitled “Briefing Packet On Mosby Matthew

Bender” (November 17, 1997, briefing packet) was prepared.    A

memorandum dated November 14, 1997, from Willes to the board of
                               - 9 -

directors was part of the November 17, 1997, briefing packet.

The section of the November 17, 1997, briefing packet entitled

“Executive Summary” contained the following statements:

     The major strategic alternatives, or some combination
     thereof, that are open to Times Mirror are the
     following:

     1.   Hold
     2.   Divest
     3.   Swap

                   *   *   *   *       *   *   *

     A key issue in any decision to divest or swap will be
     the potentially large tax liability on the gain on the
     sale due to our low basis in Matthew Bender. Our
     preliminary work indicates that there may be a variety
     of transaction structures which allow us to minimize
     this tax expense.

                   *   *   *   *       *   *   *

     Our preliminary analysis shows that with the very high
     premiums currently being offered for legal * * *
     publishing operations, more after-tax value could be
     created through divestiture than by keeping these
     companies. This value is enhanced considerably if the
     divestiture could be accomplished through a
     tax-advantaged structure.

                   *   *   *   *       *   *   *

     The decision to explore strategic alternatives for
     Mosby Matthew Bender is not easy nor a happy one.
     * * * However, the facts are that the competitive
     environment for * * * legal * * * publishing has
     changed dramatically * * *. Matthew Bender is a very
     distant third in U.S. legal publishing with a weakening
     future competitive position. * * *

     Considering these recent developments, we recommend to
     the Board that it authorize the exploration of the
     divestiture of Matthew Bender, including Shepard’s
     * * *
                               - 10 -

     Willes opened the special meeting of the board of directors

by noting that market consolidation in legal publishing presented

immediate strategic questions that needed to be evaluated fully.

Willes and Kathryn M. Downing, a corporate officer of Times

Mirror, then presented a lengthy review of the situation and the

issues to be addressed.   Following this presentation, there was a

substantive discussion among the board of directors.    At the

conclusion of this discussion, the board of directors unanimously

instructed Times Mirror’s management to proceed with a formal

review of the company’s options with respect to its ownership of

Bender and its joint ownership of Shepard’s.

     C.   Times Mirror’s Announcement Sparks Interest by Reed and
          Wolters Kluwer

     On November 24, 1997, Times Mirror released a statement to

the public that announced the company’s decision to explore

strategic alternatives with respect to its ownership of Bender

and its joint ownership of Shepard’s.    After Times Mirror made

this announcement, Reed, Wolters Kluwer, and many others

expressed an interest in acquiring Bender.

     Parties that indicated an interest in Bender were initially

sent a standard confidentiality agreement.    These confidentiality

agreements set out the ground rules for obtaining confidential

information in connection with a possible sale or other

disposition of Bender.    On December 26, 1997, Times Mirror and
                                - 11 -

Reed executed a confidentiality agreement.       On January 9, 1998,

GS sent a confidentiality agreement to Wolters Kluwer.

     On February 2, 1998, Reed signed an addendum to the

confidentiality agreement that it had executed with Times Mirror

and delivered that addendum to Times Mirror.      The addendum

expressed the desire of Reed and Times Mirror that Wolters Kluwer

and Reed would jointly investigate and prepare a bid for Bender

and/or Mosby.

     D.   February 5, 1998, Regular Meeting of Times Mirror’s
          Board of Directors

     A regular meeting of Times Mirror’s board of directors was

convened on February 5, 1998.    At this meeting, the board of

directors reviewed and discussed, among other topics, Times

Mirror’s strategic business plan for 1998 through 2000 and the

company’s financial structure.       These matters were also presented

to the board of directors in the form of a written report.       In

particular, the section entitled “Strategic Three-Year Plan”

contained the following statements:

                    Mosby Matthew Bender Process

                *    *    *      *      *    *    *

     Divestiture Process and Strategy

     On November 17, 1997, the Board held a study session
     that explored the changed strategic situation for
     Matthew Bender legal publishing, including Shepard’s,
     and Mosby health sciences publishing. * * *

                *    *    *      *      *    *    *
                          - 12 -

Following the study session with the Board, we began
the divestiture process. Since that time, Mosby
Matthew Bender management and Times Mirror staff have
been actively working with Goldman Sachs to prepare
financial statements and the offering memorandum and to
identify potential buyers.

In this process, we have adopted the following
strategy:

          *       *   *   *    *   *    *

•    Acquaint all interested parties with our desire
     for a tax-efficient result and explore the
     appropriate alternatives in detail in advance of
     definitive bids with each party, because different
     forms of transactions work with different bidders.

•    Since it could be the case that a leveraged spin-
     off would generate the same level of after-tax
     cash proceeds as an asset sale, establish “straw-
     man” values of a cash-for-assets sale and a
     leveraged spin-off (much like our cable
     transaction) to set a “floor” on the auction at a
     high level.

          *       *   *   *    *   *    *

Alternative Structures

The specific structure for the divestiture will depend
largely on the financial and operating profile of the
likely purchaser. With the assistance and advice of
Goldman Sachs, Ernst & Young, and Gibson, Dunn &
Crutcher, this process is being integrated with the
overall sale process to deliver the highest after-tax
value to Times Mirror and its shareholders. * * *

          *       *   *   *    *   *    *

Planning Issues

Since we are early in the process, it is not clear what
the impact of this divestiture will be on Times
Mirror’s financial results. * * * The preferred tax-
efficient structures we will explore with potential
buyers would significantly lessen any potential
dilution. * * * [I]t is important to remember that
                           - 13 -

the model we developed for 10% or greater growth in
earnings per share did not anticipate continuing
contributions from Mosby Matthew Bender, and the
proceeds will give us a large body of resources to
invest to accelerate the Company’s growth.

          *    *    *      *    *    *   *

                    CAPITALIZATION

Introduction

The new three year plan has five principal
capitalization policies:

     1)   Continue an active share repurchase plan,
          buying shares when repurchase is the best
          investment of our financial resources

          *    *    *      *    *    *   *

     5)   Invest our cash flow and other capital
          resources according to the following
          priorities:

          •    Internally in products and services
               that build our established
               operations

          •    Attractive acquisitions that add to
               or are complimentary [sic] to
               existing businesses

          •    Opportunistically in common stock
               repurchase

          •    Dividends

Our plan provides sufficient cash flow and other
resources to cover all of these applications. In
practice (and in the absence of a Mosby-Matthew Bender
transaction) for the plan period, the application of
these policies is expected to result in the following
actions:

•    Repurchases of * * * 4 million in 1998 and 3
     million in each of 1999 and 2000 for an aggregate
     of $570 million
                               - 14 -


     •    We expect to borrow approximately $250 million to
          use with our free cash flow to finance internal
          development, acquisitions, and share repurchase

     •    Our common dividend will increase by 20% and then
          approximately 10% per year

     •    We will maintain a reserve of borrowing capacity
          and cash flow generation sufficient to fund our
          internal investment and acquisition programs

     If the form of the Mosby-Bender transaction is a cash
     sale, we would undoubtedly increase the amount of the
     share repurchase target and not borrow additional funds
     during the plan period.

                *    *    *     *    *    *    *

     Our plan going forward, unless the Mosby-Bender
     transaction produces an unanticipated result, is to
     continue our repurchase activity in the same manner [as
     pursued from 1995 through 1997]. * * *

     Following the Mosby-Bender transaction we will, once
     again, look at our repurchase volume target in light of
     what could be significantly enhanced resources for
     investment, and weigh the same factors to guide our
     program. * * *

     E.   March 5, 1998, Regular Meeting of Times Mirror’s Board
          of Directors

     A regular meeting of Times Mirror’s board of directors was

convened on March 5, 1998.    At this meeting, Thomas Unterman

(Unterman), executive vice president and chief financial officer

of Times Mirror, with the assistance of several GS

representatives, reported on the status of the strategic review

regarding Bender.   These matters were also presented to the board

of directors in a written report.    In particular, the section
                               - 15 -

entitled “Structural Alternatives” contained the following

statements:

     #    Structuring Goals

          -     Maximize after-tax value to Times Mirror and
                its shareholders

          -     Integrate structural considerations into sale
                process

          -     Achieve desired accounting results at time of
                sale (and possibly on an ongoing basis)

     F.   Reed and Wolters Kluwer Call Off Merger

     On March 9, 1998, Reed and Wolters Kluwer called off their

previously announced merger.   On March 18, 1998, Wolters Kluwer

faxed to GS an executed confidentiality agreement regarding

Bender.

     G.   Melone, Sigler, and Walker Gain Access to the “Domestic
          Sandwich” Structure

     On March 24, 1998, three members of E&Y, Martin R. Melone

(Melone), Mary Ann Sigler (Sigler), and Kenneth M. Walker

(Walker), entered into an agreement entitled “Nondisclosure and

Confidentiality Agreement” with Price Waterhouse LLP (PW).     At

the time that they entered into the Nondisclosure and

Confidentiality Agreement with PW, Melone was the “Partner-in-

Charge” of E&Y’s audit of Times Mirror, Sigler was a tax partner

at E&Y, and Walker was an engagement partner at E&Y.    The

Nondisclosure and Confidentiality Agreement pertained to the

following:
                              - 16 -

     PW has in the course of its business developed a
     technique for restructuring a corporate group (known
     within PW as the “Domestic Sandwich”) that is
     confidential to PW and has substantial pecuniary value
     to PW (the “Proprietary Technique”), which is the
     subject of this agreement.

     PW desires to provide to Individuals [Sigler, Melone,
     and Walker], and Individuals desire to obtain from PW,
     a full and complete description of the Proprietary
     Technique to enable Individuals to review the
     Proprietary Technique and determine whether it [sic]
     wishes to use the Proprietary Technique.

As a result of entering into the Nondisclosure and

Confidentiality Agreement with PW, Melone, Sigler, and Walker

gained access to PW’s “Domestic Sandwich” structure.

     H.   Reed and Wolters Kluwer Submit Preliminary Interest
          Letters to Times Mirror

     On April 7, 1998, Wolters Kluwer submitted a letter to Times

Mirror that indicated Wolters Kluwer’s preliminary interest in

acquiring Bender and Times Mirror’s 50-percent interest in

Shepard’s.   In its preliminary interest letter, Wolters Kluwer

made the following statement regarding the offer price and form

of consideration for this acquisition:   “Wolters Kluwer is

prepared to acquire all of the outstanding stock of the Company

[Bender and Times Mirror’s 50-percent interest in Shepard’s] for

cash consideration of U.S. $1.5 billion.”

     Reed also submitted a letter to Times Mirror on April 7,

1998, that indicated Reed’s preliminary interest in acquiring

Bender, Mosby, and Times Mirror’s 50-percent interest in

Shepard’s.   In its preliminary interest letter, Reed made the
                               - 17 -

following statement regarding the offer price and form of

consideration for this acquisition:

     Based on the information contained in the information
     memorandum on Matthew Bender and Mosby dated March 1998
     and the supplemental information delivered to us on
     April 2, 1998, and in particular the actual and
     forecast financial results for the Properties contained
     in those documents, our preliminary evaluation of the
     Properties permits us to indicate that we would be
     prepared to pay at least $1.2 Billion, which amount is
     assumed to be payable in cash on completion.

     The individuals involved in coordinating the Bender

transaction for Times Mirror were referred to as the Project

Philadelphia Group.   As of April 7, 1998, the Project

Philadelphia Group included officers, directors, and employees

from the following entities:   Times Mirror, Mosby, Bender, GS,

GD&C, E&Y, and PW.

     I.   The Corporate Joint Venture Structure Is Tabbed as the
          Structure of Choice for the Bender Transaction

     On April 10, 1998, Daniel Shefter (Shefter), an associate at

GS, faxed a revised copy of a document entitled “Presentation

Regarding Corporate Joint Venture Structure” (Shefter CJV

presentation) to members of the Project Philadelphia Group.    The

“Corporate Joint Venture Structure” (CJV structure) depicted in

this document was the transaction structure ultimately chosen to

accomplish the Bender transaction.

     After Times Mirror had become comfortable with the CJV

structure, it incorporated that structure into the draft

agreements reflecting the details of the Bender transaction.
                                - 18 -

Times Mirror also informed prospective bidders that any bids for

Bender that did not incorporate the use of the CJV structure

would be severely disadvantaged in comparison to those bids that

did.

       J.   April 14, 1998, Regular Meeting of Reed’s Board of
            Directors

       A regular meeting of Reed’s board of directors was convened

on April 14, 1998, at which Herman S. Bruggink (Bruggink), co-

chairman of Reed, discussed Reed’s potential acquisition of

Bender, Mosby, and Times Mirror’s 50-percent interest in

Shepard’s.     During this discussion, Bruggink noted that Times

Mirror was conducting a competitive bidding process for these

businesses and that Reed’s ability to respond on extremely short

notice and Reed’s willingness to bid aggressively would be

crucial to a successful outcome.     Upon completing this

discussion, Reed’s board of directors approved resolutions

regarding Reed’s acquisition of Bender, Mosby, and Times Mirror’s

50-percent interest in Shepard’s for an aggregate purchase price

not in excess of $2 billion.     Reed’s board of directors

authorized this $2 billion purchase price based upon, inter alia,

Reed’s solid cash position at that time.

       K.   Wolters Kluwer and Reed Attend Times Mirror’s
            Presentations Regarding Bender

       Between April 13 and 17, 1998, Times Mirror’s management

held discussions with and made separate presentations regarding
                              - 19 -

Bender to Wolters Kluwer and to Reed at Times Mirror’s offices in

New York City.   During these meetings, PW and GS made

presentations regarding the CJV structure to Wolters Kluwer and

to Reed.   No other structures for potential acquisition of Bender

were discussed during these meetings.

     The CJV structure presented to Wolters Kluwer and to Reed

depicted Times Mirror as owning 100 percent of the stock of the

“target”, i.e., Bender, and described the following five steps by

which the acquiror would acquire the target (with dollar amounts

for illustrative purposes only):

          1. Acquiror capitalizes Newco at $1,000 with
     voting and nonvoting common stock and preferred stock.
     The voting common stock has a value of $950 and 20% of
     the vote and represents approximately 98% of the total
     common equity of Newco. The nonvoting common stock has
     a value of $20, is non-voting and represents
     approximately 2% of the total common equity of Newco.
     The Preferred stock has a value of $30 and 80% of the
     vote. Combined, the Newco preferred and non-voting
     common will have a value equal to 5% of the total
     equity value of Newco.

                 *   *    *    *    *    *    *

          2. Acquiror contributes Newco preferred and Non-
     Voting Common stock to MB Parent in exchange for MB
     Parent preferred.

                 *   *    *    *    *    *    *

          3. Newco buys MB parent common with 20% of the
     vote for $1,000.

                 *   *    *    *    *    *    *

          4. Target merges with Newco with Target
     surviving. (Alternatively, Newco could be surviving
                             - 20 -

     company.) In exchange for its Target Stock, Times
     Mirror will receive 100% of MB Parent common stock.

                *   *    *    *      *   *   *

          5. [MB] Parent contributes $1,000 to LLC in
     exchange for non-voting LLC interest.

          Times Mirror is sole manager of LLC but is not a
     member of the LLC.

     An April 22, 1998, memorandum from Charles P. Fontaine

(Fontaine), director of taxes for Reed, to Ian Malcolm (“Mac”)

Highet, executive vice president of corporate development for

Reed, posed the following questions regarding the dividend

requirements of the CJV structure:

     Are current dividends required to be paid on the MB
     preferred stock or the MB Parent preferred stock?

     Can dividends not be paid until the MB preferred stock
     is redeemed?

     Is a dividend rate of 5% acceptable?

Shefter, for GS, and Hatef Behnia (Behnia), a partner at GD&C,

responded to these questions in the following manner:

     Current dividends are required to be paid on both
     classes of preferred stock.

     Dividends cannot be deferred until the preferred stocks
     are redeemed.

     A dividend rate in the range of 5.0 to 5.5% is
     acceptable (5% is likely to be used). The dividend
     rate will be some rate below Treasuries * * *

Fontaine posed the following questions regarding the restrictions

on transfers:
                             - 21 -

     Can the Target [Bender] after the merger contribute its
     assets to a partnership joint venture with another Reed
     Elsevier company?

     After two (2) years, can Reed Elsevier dispose of the
     stock of Target by transferring the entire merger
     structure to a third party?

     After five (5) years, can Reed Elsevier unwind the
     merger structure and dispose of the Target in any
     manner?

     Can Reed Elsevier dispose of certain assets and lines
     of business within two (2) years without Seller’s
     consent?

Shefter and Behnia responded to these questions in the following

manner:

     The Target cannot contribute its assets to a
     partnership following the merger.

     As described in the revised documents, after two years
     Reed could dispose of the company by transferring the
     entire structure.

          Note, however, that Reed must represent that at
          the time of the acquisition it has no plan or
          intent to dispose of the acquired company or its
          assets and will covenant that it will not dispose
          of the acquired company or its assets within two
          years

     After five years Reed cannot “unwind” the structure.
     It will, however have the ability to sell all the stock
     of Target, provided however, that the sale cannot be to
     an affiliate of Reed.

     Reed cannot dispose of assets or certain lines of
     businesses within two years.

Fontaine posed the following questions regarding the terms of the

LLC agreement:

     Will the agreement contain some restrictions on the use
     of the cash?
                              - 22 -

     Will LLC be obligated to distribute cash to MB Parent
     in order to permit MB Parent to pay its tax and any
     other liabilities?

Shefter and Behnia responded to these questions in the following

manner:

     The LLC agreement will not contain any restrictions on
     the use of the cash.

     The LLC will be obligated to make cash distributions to
     MB Parent in order to permit MB Parent to pay tax
     liabilities, dividends on the MB Parent preferred stock
     and other general expenses of MB Parent.

     L.   Wolters Kluwer and Reed Submit Offers to Times Mirror

     By letter dated April 22, 1998, Wolters Kluwer submitted to

Times Mirror an offer to acquire Bender and Times Mirror’s

50-percent interest in Shepard’s for a total of $1.4 billion.     In

its offer letter, Wolters Kluwer made the following statement

regarding the offer price and form of consideration for this

acquisition:

     Wolters Kluwer is prepared to acquire 100% of Matthew
     Bender and TMC’s [Times Mirror’s] 50% interest in
     Shepard’s for aggregate consideration of
     US$ 1.400 billion, which we would propose to allocate
     US$ 1.150 billion for Matthew Bender and
     US$ 250 million for Shepard’s * * *.

Wolters Kluwer also stated that it was prepared to acquire Bender

substantially in the form of the CJV structure.   Wolters Kluwer’s

offer was conditioned on Times Mirror’s negotiating exclusively

with Wolters Kluwer.

     After Times Mirror received Wolters Kluwer’s offer but

before Times Mirror entered into an exclusive negotiation period
                              - 23 -

with Wolters Kluwer, Times Mirror informed Reed that it had

received a significant offer from another bidder that had

accepted the use of the CJV structure for the Bender transaction.

Times Mirror also informed Reed that Reed would have to respond

promptly if it wished to remain in the running for Bender and

Times Mirror’s 50-percent interest in Shepard’s.

     By letter dated April 23, 1998, Reed submitted to Times

Mirror an offer to acquire Bender and Times Mirror’s 50-percent

interest in Shepard’s “for a cash consideration of $1.65 billion

and on the terms and conditions reflected in the mark-up of the

Agreement and Plan of Merger.”   In its offer letter, Reed

accepted the use of the CJV structure for its purchase of Bender.

Reed’s offer was conditioned on Times Mirror’s acceptance of the

offer by Friday, April 24, 1998, at 5 p.m. “(Los Angeles time)”.

     M.   Times Mirror Responds to Wolters Kluwer’s Offer

     On April 23, 1998, Unterman sent a letter to Wolters Kluwer

in response to Wolters Kluwer’s offer to acquire Bender and Times

Mirror’s 50-percent interest in Shepard’s.   Unterman included the

following statements in this letter:

     there is one aspect of the proposal which is
     structurally defective, and precludes us from complying
     with the conditions set forth in your letter. The
     insertion in your mark-up of a guaranty by MB Parent of
     Matthew Bender’s post-Merger indebtedness to you
     materially changes the economic and risk profile of the
     transaction in that it creates a significant contingent
     liability for MB Parent, the repository of our sales
     proceeds. While we assume that you did not intend this
     provision as a mechanism to place our sales proceeds at
                               - 24 -

     risk, when questioned on the point, your counsel did
     not withdraw it and your counsel did indicate that it
     did represent an addition to our proposed structure
     designed to create leverage for you in other
     circumstances.

In addition, Unterman made the following statements in an

attachment to this letter:

     1.    Guaranty. The mark-up proposes that MB Parent
           guaranty the secured debt of MergerSub to
           Acquiror. This proposal would result in the
           assets of the LLC being placed at risk and is
           unacceptable.

     N.    April 24, 1998, Special Meeting of Times Mirror’s
           Board of Directors

     A special meeting of Times Mirror’s board of directors was

convened on April 24, 1998.    A document entitled “Mosby Matthew

Bender Update” was prepared for this meeting (April Bender

update).   The April Bender update listed the following as one of

Times Mirror’s major accomplishments since the March 5, 1998,

meeting of Times Mirror’s board of directors:

     As part of our effort to minimize the tax liability on
     the divestiture, we continued to look for tax-efficient
     structures. A potential approach that is superior to
     the structures reviewed at last month’s Board meeting
     was brought to us by Price Waterhouse through Goldman
     Sachs. This approach is proprietary to Price
     Waterhouse and is subject to a confidentiality
     agreement. * * *

The April Bender update also included a section entitled “New Tax

Minimization Approach” that contained the following:

     The Price Waterhouse structure separates ownership and
     control so that the acquiring company controls Matthew
     Bender and Times Mirror controls an amount of cash
                        - 25 -

equivalent to Matthew Bender’s value, but without
having paid a tax for the shift in control.

The steps in this structure * * * involve the creation
of a special purpose corporation (referred to as
MB Parent * * *) that is owned partly by Times Mirror
and partly by the acquiring company. This special
purpose corporation is controlled by the acquiring
company through its ownership of relatively low value,
nonparticipating preferred stock with 80% voting
control. MB Parent in turn owns preferred stock and
nonvoting common stock in an acquisition subsidiary
that will merge with Matthew Bender and a nonvoting
interest in a single member limited liability company
that holds the cash referred to above. As a result of
the merger of Matthew Bender into the acquisition
subsidiary, Times Mirror will own all of the common
stock and remaining 20% voting power of MB Parent, the
special purpose corporation. However, even though
Times Mirror will not have voting control over
MB Parent, it will control the limited liability
corporation holding all of the cash by virtue of being
the sole (nonequity) manager of the LLC.

The results are as follows:

•    Times Mirror will control the LLC, thereby
     controlling the cash in it and any assets or
     businesses acquired with such cash.

•    Times Mirror and the LLC will be consolidated for
     financial reporting purposes.

•    The acquiring company will control Matthew Bender
     and will be able to consolidate for financial
     reporting purposes.

•    The merger of Matthew Bender into the acquisition
     subsidiary in exchange for MB Parent common stock
     will qualify as a tax-free reorganization for tax
     purposes (even though such common stock does not
     carry with it voting control).

•    MB Parent, the LLC and Matthew Bender will not be
     consolidated for tax purposes with either Times
     Mirror or the acquiring company.
                              - 26 -

     •     At some later date and upon mutual agreement, the
           Matthew Bender and MB Parent preferred stock can
           be redeemed at face value and the nonvoting common
           can be redeemed at a formula price, which would
           leave the acquiring company as the sole owner of
           Matthew Bender and Times Mirror as the sole, and
           controlling owner of MB Parent, with the ability
           to liquidate MB Parent and the LLC without a tax
           cost.

     During the special meeting of the board of directors,

Willes, Unterman, and Behnia made presentations concerning the

proposed transaction and the competing bids received from Wolters

Kluwer and Reed.

     At the conclusion of this discussion, the board approved

resolutions related to the Bender transaction.   As part of these

resolutions, the board accepted Reed’s offer for Bender and Times

Mirror’s 50-percent interest in Shepard’s.

     O.   Organization of CBM Acquisition Parent Co. and
          CBM MergerSub Corp.

     On April 24, 1998, two of Reed’s wholly owned subsidiaries,

Reed Elsevier Overseas BV (REBV), a Dutch private limited

liability company, and Reed Elsevier U.S. Holdings, Inc. (REUS),

a Delaware corporation, organized CBM Acquisition Parent Co.

(MB Parent) by filing a certificate of incorporation with the

secretary of state of the State of Delaware.   MB Parent’s bylaws

included the following provisions:
                         - 27 -

                        ARTICLE 2

               MEETINGS OF STOCKHOLDERS

          *    *    *     *    *    *     *

     SECTION 2.05. Quorum. Unless otherwise provided
under the certificate of incorporation or these bylaws
and subject to Delaware Law, the presence, in person or
by proxy, of the holders of a majority of the
outstanding capital stock of the Corporation entitled
to vote at a meeting of stockholders shall constitute a
quorum for the transaction of business.

     SECTION 2.06. Voting. (a) Unless otherwise
provided in the certificate of incorporation and
subject to Delaware Law, each stockholder shall be
entitled to one vote for each outstanding share of
capital stock of the Corporation held by such
stockholder. Unless otherwise provided in Delaware
Law, the certificate of incorporation or these bylaws,
the affirmative vote of a majority of the shares of
capital stock of the Corporation present, in person or
by proxy, at a meeting of stockholders and entitled to
vote on the subject matter shall be the act of the
stockholders.

          *    *    *     *    *    *     *

     SECTION 2.07. Action by Consent. (a) Unless
otherwise provided in the certificate of incorporation,
any action required to be taken at any annual or
special meeting of stockholders, or any action which
may be taken at any annual or special meeting of
stockholders, may be taken without a meeting, without
prior notice and without a vote, if a consent or
consents in writing, setting forth the action so taken,
shall be signed by the holders of outstanding capital
stock having not less than the minimum number of votes
that would be necessary to authorize or take such
action at a meeting at which all shares entitled to
vote thereon were present and voted and shall be
delivered to the Corporation by delivery to its
registered office in Delaware, its principal place of
business, or an officer or agent of the Corporation
having custody of the book in which proceedings of
meetings of stockholders are recorded. * * * Prompt
notice of the taking of the corporate action without a
                               - 28 -

     meeting by less than unanimous written consent shall be
     given to those stockholders who have not consented in
     writing.

                *     *   *     *     *   *    *

                              ARTICLE 3

                              DIRECTORS

                *     *   *     *     *   *    *

          SECTION 3.03. Quorum and Manner of Acting.
     Unless the certificate of incorporation or these bylaws
     require a different number, a majority of the total
     number of directors shall constitute a quorum for the
     transaction of business, and the affirmative vote of a
     majority of the directors present at [a] meeting at
     which a quorum is present shall be the act of the Board
     of Directors. * * *

As of the time of trial of this case, MB Parent’s bylaws had

never been amended.

     On April 27, 1998, REBV and REUS organized CBM MergerSub

Corp. (MergerSub) by filing a certificate of incorporation with

the secretary of state of the State of New York.

     P.   Adoption of the Merger Agreement

     On April 26, 1998, a document entitled “Agreement and Plan

of Merger”, prepared by GD&C, was presented to representatives of

Times Mirror, TMD, Bender, REUS, REBV, MB Parent, and CBM

Acquisition Corp.   The Agreement and Plan of Merger set forth the

terms and details of the Bender transaction.   On that same date,

the boards of directors of TMD, Bender, REUS, REBV, and MB Parent

adopted resolutions that approved each of those corporation’s

engaging in the Bender transaction.
                              - 29 -

     On April 27, 1998, representatives of Times Mirror, TMD,

Bender, REUS, REBV, MB Parent, and MergerSub executed an

agreement entitled “Amended and Restated Agreement and Plan of

Merger” (the Bender agreement).   Through the Bender agreement,

MergerSub replaced CBM Acquisition Corp. as a party to the Bender

transaction.   The Bender agreement superseded the Agreement and

Plan of Merger in its entirety.

     The recitals to the Bender agreement stated, in pertinent

part, the following:

          WHEREAS, the TM Parties [Times Mirror, TMD, and
     Bender, collectively], Acquiror [REUS and REBV,
     collectively], MB Parent, and CBM Acquisition Corp.
     have entered into an Agreement and Plan of Merger dated
     as of April 26, 1998 (the “Existing Merger Agreement”);

          WHEREAS, the TM Parties and the Reed Parties
     [REUS, REBV, MB Parent, and MergerSub, collectively]
     desire to amend and restate the Existing Merger
     Agreement on the terms and subject to the conditions
     set forth in this Agreement;

          WHEREAS, in anticipation of the Merger (as defined
     in Section 1.1), MB Parent will file a Restated
     Certificate of Incorporation of MB Parent * * * with
     the Secretary of State of the State of Delaware;

          WHEREAS, in anticipation of the Merger, MergerSub
     will file a Restated Certificate of Incorporation of
     MergerSub * * * with the Secretary of State of the
     State of New York;

          WHEREAS, immediately prior to the Effective Time
     (as defined below), in consideration of an amount in
     cash equal to $1,375,000,000 less the net proceeds
     received by MergerSub from the MergerSub Debt (as
     defined below) from REUS and REBV, MergerSub will issue
     to REUS (i) seven hundred and ninety-two (792) shares
     of Common Stock, par value $.01 per share, of MergerSub
     (“MergerSub Common Stock”), which MergerSub Common
                        - 30 -

Stock will have 16% of the voting power of all of the
outstanding shares of capital stock entitled to vote in
an election of directors (“Voting Power”) and such
other designations, preferences, voting powers, rights
and qualifications as are set forth in the MergerSub
Certificate of Incorporation, (ii) 75% of the
authorized shares of Nonvoting Participating Preferred
Stock, par value $.01 per share, of MergerSub
(“MergerSub Participating Preferred Stock”), and
(iii) 75% of the authorized shares of Voting Preferred
Stock, par value $.01 per share, of MergerSub
(“MergerSub Preferred Stock”), which MergerSub
Preferred Stock will have 60% of the Voting Power and
such other designations, preferences, voting powers,
rights and qualifications as are set forth in the
MergerSub Certificate of Incorporation and MergerSub
will issue to REBV (i) one hundred and ninety-eight
(198) shares of MergerSub Common Stock, which MergerSub
Common Stock will have 4% of the Voting Power and such
other designations, preferences, voting powers, rights
and qualifications as are set forth in the MergerSub
Certificate of Incorporation, (ii) 25% of the
authorized shares of MergerSub Participating Preferred
Stock, which MergerSub Participating Preferred Stock
will have no Voting Power and such other designations,
preferences, voting powers, rights and qualifications
as are set forth in the MergerSub Certificate of
Incorporation and (iii) 25% of the authorized shares of
MergerSub Preferred Stock, which MergerSub Preferred
Stock will have 20% of the Voting Power and such other
designations, preferences, voting powers, rights and
qualifications as are set forth in the MergerSub
Certificate of Incorporation;

     WHEREAS, immediately prior to the Effective Time
(as defined in Section 1.3), MergerSub will borrow
$600,000,000 on terms not inconsistent with the terms
set forth in Section 7.8 (“MergerSub Debt”) from an
affiliate of Acquiror;

     WHEREAS, immediately prior to the Effective Time,
in consideration for 75% of the authorized and
outstanding shares of MergerSub Participating Preferred
Stock held by REUS, MB Parent will issue to REUS 75% of
the authorized shares of Voting Preferred Stock, par
value $.01 per share, of MB Parent (“MB Parent
Preferred Stock”), which MB Parent Preferred Stock will
have 60% of the Voting Power and such other
                        - 31 -

designations, preferences, voting powers, rights and
qualifications as are set forth in the MB Parent
Certificate of Incorporation;

     WHEREAS, immediately prior to the Effective Time,
in consideration for 25% of the authorized and
outstanding shares of MergerSub Preferred Stock and 25%
of the authorized and outstanding shares of MergerSub
Participating Preferred Stock held by REBV, MB Parent
will issue to REBV 25% of the MB Parent Preferred
Stock, which MB Parent Preferred Stock will have 20% of
the Voting Power and such other designations,
preferences, voting powers, rights and qualifications
as are set forth in the MB Parent Certificate of
Incorporation;

     WHEREAS, immediately prior to the Effective Time,
in consideration for $1,375,000,000, MB Parent will
issue to MergerSub 100% of the authorized shares of
Common Stock, par value $.01 per share, of MB Parent
(“MB Parent Common Stock”), which MB Parent Common
Stock will have 20% of the Voting Power and such other
designations, preferences, voting powers, rights and
qualifications as are set forth in the MB Parent
Certificate of Incorporation;

     WHEREAS, in anticipation of the Merger, MB Parent
will cause Liberty Bell I, LLC, a single-member
Delaware limited liability company (“LLC”) to be formed
under the laws of the State of Delaware prior to the
Effective Time by filing with the Secretary of State of
the State of Delaware the Certificate of Formation of
LLC * * *;

     WHEREAS, in anticipation of the Merger, MB Parent,
an affiliate of MB Parent and Times Mirror will enter
into a Limited Liability Company Agreement of LLC
pursuant to which the affiliate of MB Parent shall be
appointed the initial manager of LLC and, immediately
after the Effective Time, Times Mirror shall be
appointed the manager of LLC * * *;

     WHEREAS, immediately after the Effective Time, in
accordance with the terms of the LLC Agreement,
MB Parent will make a contribution to LLC in the amount
of $1,375,000,000;
                               - 32 -

     In the Bender agreement, Reed and Times Mirror agreed, in

pertinent part, to the following:

          SECTION 1.1. The Merger. At the Effective Time
     (as defined in Section 1.3) and upon the terms and
     subject to the conditions of this Agreement and in
     accordance with the New York Business Corporation Law
     * * *, MergerSub shall be merged with and into * * *
     [Bender] (the “Merger”). Following the Merger, * * *
     [Bender] shall continue as the surviving corporation
     (the “Surviving Corporation”) and the separate
     corporate existence of MergerSub shall cease. The
     Merger is intended to qualify as a tax-free
     reorganization under Section 368 of the Code.

               *    *     *    *    *     *    *

          SECTION 1.8.    Conversion of Shares.

               (a) Merger Consideration. At the Effective
     Time, each share of common stock, par value $100.00 per
     share, of * * * [Bender] (individually a “Share” and
     collectively the “Shares”) issued and outstanding
     immediately prior to the Effective Time (other than
     Shares held in * * * [Bender’s] treasury or by any of
     * * * [Bender’s] Subsidiaries), all of which are owned
     by TMD, shall, by virtue of the Merger and without any
     action on the part of MergerSub, * * * [Bender] or the
     holder thereof, be converted into and shall become the
     right to receive a number of the fully paid and
     nonassessable shares of MB Parent Common Stock held by
     MergerSub immediately prior to the Effective Time equal
     to a fraction, the numerator of which is the number of
     shares of MB Parent Common Stock held by MergerSub
     immediately prior to the Effective Time and the
     denominator of which is the number of Shares
     outstanding immediately prior to the Effective Time
     (the “Merger Consideration”).

               *    *     *    *    *     *    *

          SECTION 1.10.   Exchange of Certificates.

               *    *     *    *    *     *    *

               (c) Effect of Exchange. All shares of
     MB Parent Common Stock issued upon the surrender of
                        - 33 -

certificates representing Shares in accordance with the
terms hereof shall be deemed, to the fullest extent
permitted by applicable law, to have been issued in
full satisfaction of all rights pertaining to such
Shares * * *

          *    *    *    *      *   *   *

     SECTION 2.4. Conditions to TM Parties’
Obligations. The obligations of the TM Parties to
consummate the Merger are subject to the satisfaction
(or waiver by each of the TM Parties) as of the
Effective Time of the following conditions:

          *    *    *    *      *   *   *

          (f) Legal Opinions.

          *    *    *    *      *   *   *

               (ii) Times Mirror shall have received a
favorable opinion of its legal counsel, in form and
substance reasonably satisfactory to it, as to the
qualification of the Merger as a reorganization under
the provisions of Section 368 of the Code.

     SECTION 2.5. Substitution Transaction. In the
event that the condition to the obligations of Times
Mirror, TMD and * * * [Bender] to consummate the
Closing contained in Section 2.4(f)(ii) is not
satisfied or waived by October 31, 1998 or such earlier
date on which all other conditions in Sections 2.1, 2.2
and 2.4 have been satisfied or waived (the “Revision
Date”) then * * * (iii) for a period of 45 days from
the Revision Date (the “Renegotiation Period”),
Acquiror and Times Mirror shall enter into bona-fide
negotiations with a view to determining whether
agreement can be reached as to the terms and conditions
upon which the transactions contemplated by this
Agreement may be structured so as to replicate as much
as practicable the relative economic benefits that each
party and their Affiliates would have derived from the
transactions contemplated by the Agreement (any such
restructured transaction hereafter referred to as the
“Substitution Transaction”), (iv) unless the parties
agree to the terms and conditions of a Substitution
Transaction during the Renegotiation Period, as soon as
practicable following the expiration of such period,
                               - 34 -

     Times Mirror shall sell to REUS and REUS shall purchase
     from Times Mirror, all the outstanding shares of * * *
     [Bender] for a cash purchase price of $1,375,000,000
     * * *

                *     *    *    *    *    *    *

          SECTION 7.7. Enforceability of LLC Agreement.
     The Reed Parties will not commence, maintain, or join
     any action (at law or otherwise) that asserts that the
     LLC Agreement is unenforceable.

     On April 28, 1998, the board of directors of MergerSub

adopted resolutions that approved MergerSub’s engaging in the

Bender transaction.

     Q.   GS Prepares “Fairness Package” for Bender Transaction

     On or about April 27, 1998, GS prepared a document entitled

“Fairness Package” with respect to the Bender transaction and

Times Mirror’s sale of its 50-percent interest in Shepard’s.     The

Fairness Package included a page entitled “Summary of Proposed

Transaction” that described the structure and consideration for

the Bender transaction and Times Mirror’s sale of its 50-percent

interest in Shepard’s in the following manner:

     #     Purchase of 100% of the stock of * * * [Bender]
           and Times Mirror’s 50% partnership interest in
           * * * [Shepard’s] for $1.65 billion in cash

                -     Purchase of * * * [Bender] for
                      $1.4 billion using the PW tax-advantaged
                      structure (“PW Structure”)

                -     Purchase of * * * [Shepard’s] for
                      $250 million with a section 338(h)(10)
                      election
                                - 35 -

The Fairness Package also included a page entitled “Summary of

Financial Impact” that listed Times Mirror’s “After-tax Cash

Proceeds from Sale” using the CJV structure as $1,641,500,000.

GS determined this $1,641,500,000 amount by assuming (1) a

$1.4 billion “tax-free” purchase of Bender and (2) that the sale

of Times Mirror’s 50-percent interest in Shepard’s would generate

$241.5 million in after-tax proceeds.

     R.   Melone Drafts Memorandum Regarding the Bender
          Transaction for E&Y’s Files

     On or about April 29, 1998, Melone drafted a memorandum

entitled “Times Mirror Matthew Bender Sale” for E&Y’s files.

Melone included the following statements regarding the Bender

transaction and Times Mirror’s sale of its 50-percent interest in

Shepard’s in this memorandum:

     Times Mirror has entered into an agreement with Reed
     Elsevier for the sale of Matthew Bender for
     $1,375,000,000 and the sale of Times Mirror’s interest
     in Shepard’s Inc. for $225,000,000. The sale of
     Matthew Bender is structured as a reorganization in
     which the $1,375 million proceeds from the sale will
     end up in an LLC whose ownership is as shown in the
     attached chart. Through the various shareholder
     agreements, certificates of incorporation and the LLC
     management agreement, Times Mirror has total control
     over the assets and operations of the LLC and Reed
     Elsevier has total control over the assets and
     operations of Matthew Bender. The structure is
     designed to result in no tax due by Times Mirror on the
     profit from the sale of Matthew Bender.

                *    *    *     *    *   *    *
                        - 36 -

Consolidation

* * * Times Mirror controls the assets of the LLC
through the management agreement, which specifically
states that Times Mirror has no fiduciary duty to the
holder of Acquisition Parent [MB Parent] and may use
its discretion as to the use of the assets. Times
Mirror may have the LLC buy its own debt instruments or
Times Mirror stock, make business acquisitions or any
other transaction to the benefit of Times Mirror. The
only limitation is that Times Mirror may not upstream
LLC assets to itself.

Times Mirror owns all of the common stock of
Acquisition Parent and the 20% vote it carries. The
ownership of the common stock provides Times Mirror
with 100% of the residual ownership and value of
Acquisition Parent following redemption of the
preferred stock, which is virtually assured in at least
20 years due to the redemption rights and certain put
and call options. The equity value of the preferred
stock is limited to its stated (redemption) value and
fixed dividend payments.

Times Mirror has the ability to ensure that the Board
of Directors of Acquisition Parent may not do anything
that may affect the control or viability of the LLC.
Certain board actions require the unanimous vote of the
Board. These include:

•    the incurrence of indebtedness or guarantees of
     indebtedness of Acquisition Parent

•    the sale, transfer or other disposition, pledge or
     assignment of any portion or all of its LLC
     interest

•    the issuance of any other securities of
     Acquisition Parent

All of these factors indicate that Times Mirror not
only controls the assets of the LLC, but also is the
beneficiary of all of the ownership risks and rewards
of the LLC. * * *
                              - 37 -

     S.   May 7, 1998, Regular Meeting of Times Mirror’s Board
          of Directors

     A regular meeting of Times Mirror’s board of directors was

convened on May 7, 1998.   A document entitled “Mosby Matthew

Bender Divestiture Update” was presented to Times Mirror’s board

of directors at this meeting (May Bender update).    The May Bender

update included the following statements:

     Following the special Board meeting on Friday,
     April 24, we began exclusive negotiations with Reed
     Elsevier for the divestiture of Matthew Bender and our
     50% interest in Shepard’s. Negotiations started Friday
     afternoon and continued for most of the day Saturday.
     Contracts and press releases were finalized Saturday
     night and signed on Sunday, after all corrections to
     the contracts had been made. The transaction was in
     line with the parameters reviewed with the Board, with
     a total value of $1.65 billion. Matthew Bender will be
     divested through a merger that takes advantage of the
     proprietary tax structure that was presented to the
     Board. Pending the customary regulatory review, the
     transaction is expected to be completed this summer.

     T.   May 7, 1998, Annual Meeting of Times Mirror’s
          Shareholders

     Times Mirror’s annual shareholder meeting was convened on

May 7, 1998.   At this meeting, Willes discussed, among other

topics, Times Mirror’s “decision to sell * * * [Mosby and Matthew

Bender] for strategic reasons.”   Willes made the following

remarks with respect to this topic:    “You have read in recent

days that we have reached agreements to sell Matthew Bender, and

our 50% interest in Shepard’s for $1.65 billion.    We have also

agreed to sell Mosby for $415 million.    This is a phenomenal

amount of money for some phenomenal businesses.”
                              - 38 -

     U.   Organization of Liberty Bell I

     On May 22, 1998, Michael S. Udovic (Udovic), assistant

general counsel for Times Mirror, filed the Certificate of

Formation for Liberty Bell I, LLC (LBI), with the secretary of

state of the State of Delaware.   On May 26, 1998, Udovic resigned

from his position as the authorized person of LBI.   LBI did not

have an authorized person between the time of Udovic’s

resignation and July 28, 1998.

     V.   July 9, 1998, Regular Meeting of Times Mirror’s Board
          of Directors

     A regular meeting of Times Mirror’s board of directors was

convened on July 9, 1998, at which the board of directors

discussed, among other topics, the pending Bender transaction.

According to the minutes of this meeting, Unterman discussed the

following matters with the board of directors:

     Thomas Unterman * * * reviewed the pending transactions
     involving Mosby and Matthew Bender and their impact
     upon the Company’s financial projections, concluding
     that Times Mirror remained on target to meet each of
     its major financial objectives for the year. He noted
     that the proceeds from the dispositions of these
     businesses will be received by two limited liability
     companies and, utilizing materials previously furnished
     to the Board of Directors, discussed the short-term
     investment strategies Times Mirror will follow in
     connection with its management of those companies.

These matters were also presented to the board of directors in a

written report.   In particular, the section entitled “Finance

Report” contained the following statements:
                        - 39 -

                    FINANCE REPORT

INTRODUCTION

Our financial objectives for this year included:

     a)   earnings growth of 20%,

     b)   continued use of every available opportunity
          to finance investment in the growth of our
          businesses * * *,

     c)   optimization of the proceeds from the Mosby
          Matthew Bender disposition so that future
          year dilution is minimized, and

     d)   continuation of return on capital in excess
          of 12%.

At mid-year we can report that we are still on this
course and all of our corporate objectives for the year
are both in sight and within reach. While there are
more “moving pieces” than usual, there are four major
items to note:

•    First, as expected, following the Mosby Matthew
     Bender (MMB) agreements, we are required to treat
     MMB as discontinued operations and the “street”
     has recalibrated our performance to a continuing
     earnings basis and will track us this way from now
     on.

          *    *    *    *    *      *   *

•    Third, in light of the very large MMB gain on
     sale, we have begun to review our entire balance
     sheet, our work processes, and all of our systems
     to determine if appropriate charges, write-offs,
     or buy-down/buy-outs of contracts might prove
     beneficial. * * *

•    Fourth, as is discussed under a separate tab
     entitled Capitalization/Investment, following the
     MMB sale, we will have a very substantial level of
     resources for redeployment over time in operating
     assets and for recapitalization.

          *    *    *    *    *      *   *
                           - 40 -

GAIN ON SALE AND DISCONTINUED EARNINGS REPORTING

* * * By divesting MMB, we are completely exiting the
legal and health sciences publishing business, and are
required to separately report MMB earnings as
discontinued operations. Similarly, the gain on sale
appears in the discontinued line.

          *    *       *   *    *   *    *

* * * We will receive over $2.0 billion in cash from
the sale. * * *

          *    *       *   *    *   *    *

BALANCE SHEET REVIEW

After the magnitude of the gain on the MMB sale became
apparent, we decided to use this opportunity to conduct
a thorough examination of our balance sheet, operations
and investments to see what actions we could take to
benefit the businesses in future years.

          *    *       *   *    *   *    *

                    CAPITALIZATION AND
                   INVESTMENT STRATEGY

Introduction

The disposition of Mosby Matthew Bender (MMB) will
produce an unprecedented level of investible [sic]
capital for Times Mirror. Net proceeds of
approximately $2.0 billion will be deposited into our
accounts requiring immediate rigorous management.

The net proceeds of the MMB disposition, in conjunction
with our annual operating cash flow will provide the
company with enormous investment capacity over the next
few years. If we can successfully deploy this
investment capacity in assets that meet our return
criteria, our total 5 year investment capacity would be
as much as $5 billion. Investment at this level would
still enable us to retain our current solid credit
ratings and associated financial flexibility.

Our first responsibility upon receipt of the
disposition proceeds is to establish a short term
                        - 41 -

portfolio management framework. The primary objective
of this activity is to preserve principal value while
earning a return commensurate with the risk parameters
we establish through our investment policy.

Second, we will begin to redeploy these resources into
operating assets to drive revenue growth and into share
repurchases to start to return towards our target
capitalization. In the current high asset valuation
environment, in view of our well developed return
discipline, this program could require several years.

Most significantly, we are not looking at our resources
as a war chest for a big cash acquisition. Instead, we
are expecting increases of approximately 25%, a
doubling of our recent spending rate on acquisitions of
businesses that are closely related to or fill in gaps
in our core businesses, acceleration of our share
repurchase plans and, in general, an acceleration of
investments in our base businesses.

This stance leaves us with ample resources for pursuing
unexpected opportunities and will position us to try to
“make things happen” as important strategic initiatives
are identified. It also means that we will allocate a
portion of our surplus cash investment portfolio to
investments with medium term horizons in order to
increase the overall return on our cash. Examples of
this type of investing include the investment we made
in Target Media Partners in connection with the
Recycler purchase, and the Latin Communications Group
opportunity we discussed at the last meeting, as well
as increases in “new media” venture capital
investments. We will also allocate a portion of the
funds for tax-advantaged investments to enhance yield
and for “pre-funding” our charitable commitments with
contributions to our tax-exempt affiliates.

          *    *    *    *      *   *   *

Short Term Portfolio Strategy

The following shows the gross amount of disposition
proceeds the company will be receiving:
                                   - 42 -

     ($ Millions)

     Company Sold        Entity Receiving Funds        Amount (Gross)

     Shepards            Corporate                          $275
     Bender              Liberty Bell I L.L.C.             1,375
     Mosby               Liberty Bell II L.L.C.              415

                                              Total:       $2,065

     Immediately we will utilize the funds to pay necessary
     transaction expenses, pay down short-term corporate
     debt, and then invest the remaining funds under our
     short-term investment policy * * *. This policy
     ensures preservation of capital and maintenance of
     liquidity through prudent standards for credit quality,
     instrument type and overall portfolio limitations. At
     the same time, it provides for sufficient flexibility
     to allow us to search for yield advantages where
     possible. The following table shows the net investible
     [sic] funds that should be available to deploy in
     short-term instruments:

     ($ Millions)

                                   Estimated Cash
                                     Transaction Short-Term
                                       Fees and      Debt
     Funds Location    Gross Funds     Expenses   Reduction Net Funds

     Corporate            $275          --        ($275)         $0
     Liberty Bell I      1,375         (64)         --          1,311
     Liberty Bell II       415         (22)         --            393

                                                       Total:   $1,704

     W.   Execution of the LBI Limited Liability Company Agreement
          (the management authority)

     On July 28, 1998, representatives of Times Mirror, Lexis,

and MB Parent executed an agreement entitled “Limited Liability

Company Agreement of Liberty Bell I, LLC” (LBI LLC agreement).

The terms of the LBI LLC agreement included the following:

               This Limited Liability Company Agreement
     (together with the schedules attached hereto, this
                         - 43 -

“Agreement”) of LIBERTY BELL I, LLC (the “Company”), is
entered into by CBM ACQUISITION PARENT CO., a Delaware
corporation, as the sole member (the “Initial Member”),
LEXIS, INC., a Delaware corporation, as the initial
manager of the Company (the “Initial Manager”), and THE
TIMES MIRROR COMPANY, in its corporate capacity and as
the manager of the Company appointed pursuant to
Section 9(b) (“TMC”). * * *

          The Initial Member, the Initial Manager and
TMC, by execution of this Agreement, hereby agree as
follows:

      1.   Name; Formation; Tax Treatment.

          The name of the limited liability company
shall be LIBERTY BELL I, LLC or such other name as the
Manager may from time to time hereafter designate.
* * * The parties hereto intend that pursuant to
Treasury Regulations Sections 301.7701-3, the Company
be disregarded as an entity and not be treated as
separate from the Initial Member. * * *

           *    *    *    *    *    *    *

      5.   Members; Member Rights; Meetings.

           *    *    *    *    *    *    *

          c. No Member shall have any right, power, or
duty, including the right to approve or vote on any
matter (including, without limitation, any vote,
approval or consent relating to the merger of the
Company with or into an “other business entity” (as
defined in the Act), the consolidation of the Company
with or into an other business entity, the
domestication of the Company to an other business
entity, the conversion of the Company to an other
business entity, the transfer of the Company to any
other jurisdiction or, to the fullest extent permitted
by law, the dissolution of the Company), except as
expressly required by this Agreement, the Act or other
applicable law.

           *    *    *    *    *    *    *
                           - 44 -

      7.   Purposes.

          The purpose of the Company is to invest in
such property or securities and to conduct such
businesses and other legal activities as the Manager
determines is in the best interests of the Company.

           *    *      *   *    *   *   *

      9.   Management.

          a. The Manager shall have the sole right to
manage the business of the Company and shall have all
powers and rights necessary, appropriate or advisable
to effectuate and carry out the purposes and business
of the Company, and no Member or other person other
than the Manager shall have any authority to act for or
bind the Company or to vote on or approve any of the
actions to be taken by the Company (unless otherwise
expressly required by the Act or other applicable law).
Notwithstanding the foregoing, the Initial Manager
shall not take any action in respect of or on behalf of
the Company, other than the opening of one or more bank
accounts in the name of the Company, the appointment of
an agent for service of process for the Company and the
performance of other ministerial duties in connection
with the organization and formation of the Company.
Accordingly, as of the Effective Time of the Merger,
the Company shall have no liabilities or obligations
other than pursuant to this Agreement.

          b. The Manager shall serve until an Event of
Withdrawal has occurred [the resignation or dissolution
of the Manager]. The removal of the Manager shall be
only at the request and direction of the Manager and
under no other circumstances, including, without
limitation, for cause. Upon any such Event of
Withdrawal, a new Manager shall be selected by the old
Manager prior to such resignation or dissolution,
provided that if the Manager does not make such
selection, Members holding a Majority in Interest shall
be entitled to select a new Manager. Notwithstanding
anything contained herein, immediately after the
Effective Time of the Merger and without any action on
the part of TMC, the Initial Manager or any Member, the
Initial Manager (or any other Manager, if applicable)
shall be automatically removed as Manager and TMC shall
become the Manager hereunder.
                           - 45 -

          c. The Manager may appoint the Officers of
the Company, who need not be Members, to such terms and
to perform such functions as the Manager shall
determine in its sole discretion as set forth in
Section 10. The Manager may appoint, employ or
otherwise contract with such other persons or entities
for the transaction of the business of the Company or
the performance of services for or on behalf of the
Company as it shall determine in its sole discretion.
The Manager may delegate to any such Officer, person or
entity such authority to act on behalf of the Company
as the Manager may from time to time deem appropriate
in its sole discretion.

           *   *       *   *    *   *   *

          e. Without limiting the generality of the
foregoing, to the fullest extent permitted by law,
including Section 18-1101(c) of the Act, and without
creating any duties or obligations of the Manager by
implication or otherwise, it is expressly acknowledged
and agreed that to the extent the Manager owes any
fiduciary duties or similar obligations to the Initial
Member under any principles of law or equity or
otherwise, such duties and obligations shall be owed
solely to the holders of the Initial Member’s common
equity and not to the holders of any other class of the
Initial Member’s equity.

           *    *      *   *    *   *   *

     10.   Officers.

          a. Officers. The Officers of the Company
shall be chosen by the Manager and shall consist of at
least a President, a Secretary and a Treasurer. * * *
The Manager may appoint such other Officers and agents
as it shall deem necessary or advisable who shall hold
their offices for such terms and shall exercise such
powers and perform such duties as shall be determined
from time to time by the Manager. The salaries of all
Officers and agents of the Company shall be fixed by or
in the manner prescribed by the Manager. * * * Any
Officer elected or appointed by the Manager may be
removed at any time, with or without cause, by the
Manager. Any vacancy occurring in any office of the
Company shall be filled by the Manager.
                            - 46 -

           *   *    *       *    *   *   *

     11.   Books and Records.

          a. The Manager shall keep or cause to be
kept complete and accurate books of account and records
with respect to the Company’s business. The Company’s
books of account shall be kept using the method of
accounting determined by the Manager. The Company’s
independent auditor shall be an independent public
accounting firm selected by the Manager. The Manager
shall give each Member reasonable access during normal
business hours to the books and records of the Company.

           *   *    *       *    *   *   *

     12.   Capital Contributions.

          The Initial Member was deemed admitted as the
sole Member of the Company upon the execution and
delivery of this Agreement. After the Effective Time
of the Merger and immediately after TMC shall have been
appointed Manager pursuant to Section 9(b), the Initial
Member will contribute the amount of cash to the
Company listed on Schedule B attached hereto [$1.375
billion].

           *    *    *      *    *   *   *

     15.   Distributions.

          Distributions of cash or other assets of the
Company shall be made at such times and in such amounts
as the Manager may determine in its sole discretion;
provided, however, that notwithstanding the foregoing,
the Initial Member shall be entitled to receive, and
the Company and the Manager shall make, distributions
of cash (or other assets of the Company acceptable to
the Member) to the Initial Member in the amounts and at
the times sufficient to enable the Initial Member
(a) to pay all of its liabilities, obligations and
expenses as and when they come due and (b) to make any
payments on, or distributions in respect of, the issued
and outstanding shares of the Voting Preferred Stock of
the Initial Member in accordance with the terms
thereof. * * *
                         - 47 -

     16.   Return of Capital.

          The Manager shall not have any liability for
the return of each Member’s capital contribution, which
return shall be payable solely from the assets of the
Company at the absolute discretion of the Manager,
subject to the requirements of the Act and Section 15
hereof.

           *    *    *    *     *   *    *

     18.   Exculpation and Indemnification.

          a. No Member, Manager, Officer, employee or
agent of the Company and no employee, representative,
agent, shareholder or Affiliate of the Member or the
Manager (collectively, the “Covered Persons”) shall be
liable to the Company or any other Person who has an
interest in or claim against the Company for any loss,
damage or claim incurred by reason of any act or
omission performed or omitted by such Covered Person in
good faith on behalf of the Company and in a manner
reasonably believed to be within the scope of the
authority conferred on such Covered Person by this
Agreement, except that a Covered Person shall be liable
for any such loss, damage or claim incurred by reason
of such Covered Person’s gross negligence or willful
misconduct. Notwithstanding anything herein to the
contrary, “Covered Person” shall include any person
that was a Member, Manager, Officer, employee or agent
of the Company or an employee, representative, agent,
shareholder or Affiliate of the Member or the Manager
at the time the act or omission described in this
Section 18(a) was performed or omitted even if such
person is no longer a Member, Manager, Officer,
employee or agent of the Company or an employee,
representative, agent, shareholder or Affiliate of a
Member or the Manager at the time the loss, damage or
claim is incurred as a result of such act or omission.

           *    *    *    *     *   *    *

          e. To the extent that, at law or in equity,
a Covered Person has duties (including fiduciary
duties) and liabilities relating thereto to the Company
or to any other Covered Person, a Covered Person acting
under this Agreement shall not be liable to the Company
or to any other Covered Person for its good faith
                          - 48 -

reliance on the provisions of this Agreement or any
approval or authorization granted by the Company or any
other Covered Person. The provisions of this
Agreement, to the extent that they restrict the duties
and liabilities of a Covered Person otherwise existing
at law or in equity, are agreed by the Member and the
Manager to replace such other duties and liabilities of
such Covered Person.

           f. The foregoing provisions of this
Section 18 shall survive any termination of this
Agreement.

     19.   Resignation.

          No Member shall have the right to resign from
the Company except with the consent of the Manager and
upon such terms and conditions as may be specifically
agreed upon between the Manager and the resigning
Member.

           *     *    *    *    *    *    *

     21.   Dissolution.

           Subject to the provisions of Section 22 of
this Agreement, the Company shall be dissolved and its
affairs wound up upon the first to occur of the
following:

          a. The determination of the Manager to
dissolve the Company;

           b.   The occurrence of an Event of Withdrawal;

          c. The occurrence of any event which
terminates the membership of the last remaining Member
of the Company unless the business of the Company is
continued in a manner permitted by the Act including,
without limitation, the appointment by the Manager of a
member of this Company within ninety (90) days after
the occurrence of such an event; or

          d. The entry of a decree of judicial
dissolution under Section 18-802 of the Act.

           *     *    *    *    *    *    *
                         - 49 -

     23.   Assignments of Percentage Interest.

          No Member may, directly or indirectly, sell,
assign, pledge or otherwise transfer or encumber any
portion of such Member’s Percentage Interest (a
“Transfer”) to any other person without the prior
written consent of the Manager, which may be given or
withheld in its sole discretion and which consent may
be subject to such terms and conditions as the Manager
may determine. Any purported Transfer in violation of
Section 23 shall be null and void and shall not be
recognized by the Company.

     24.   Waiver of Partition; Nature of Interest.

          Except as otherwise expressly provided in
this Agreement, to the fullest extent permitted by law,
each Member hereby irrevocably waives any right or
power that such Member might have to cause the Company
or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the
assets of the Company, to compel any sale of all or any
portion of the assets of the Company pursuant to any
applicable law or to file a complaint or to institute
any proceeding at law or in equity to cause the
dissolution, liquidation, winding up or termination of
the Company. No Member shall have any interest in any
specific assets of the Company. The interest of each
Member in the Company is personal property.

           *    *    *    *    *    *    *

     29.   Amendments.

          This Agreement may be amended by the Manager
at any time in its sole discretion, provided that
(a) any amendment to Section 9(d), Section 11, the
first sentence of Section 13, Section 14, the proviso
to the first sentence of Section 15, Section 17,
Section 18, Section 20, Section 24, this Section 29 or
Section 34 hereof shall not be effective without the
Initial Member’s prior written consent, which consent
shall not be unreasonably withheld and (b) any
amendment which materially and adversely affects the
rights of any Member shall not be effective without
such Member’s consent, such consent not to be
unreasonably withheld; provided further that, in
addition to any consent or approval otherwise required
                               - 50 -

     under this Section 29 or applicable law, any amendment
     which materially and adversely affects the rights of
     all the Members in the same or similar manner shall
     only be effective if such amendment has been approved
     by Members holding a Majority in Interest, such
     approval not to be unreasonably withheld; and provided
     further that any amendment to Section 9 must be
     approved by TMC in its sole discretion.

                 *    *    *    *    *    *   *

           33.   Enforceability by TMC.

               Notwithstanding any other provision of this
     Agreement, the Member agrees that this Agreement
     constitutes a legal, valid and binding agreement of the
     Member, and is enforceable against the Member by TMC
     (both in its corporate capacity, prior to the Effective
     Time of the Merger, and in its capacity, as of
     immediately after the Effective Time of the Merger, as
     the Manager of the Company), in accordance with its
     terms. In addition, TMC (both in its corporate
     capacity, prior to the Effective Time of the Merger,
     and in its capacity, as of immediately after the
     Effective Time of the Merger, as the Manager of the
     Company) is an intended beneficiary of this Agreement.

     X.   Execution of MB Parent Stockholders Agreement and the
          MergerSub Shareholders Agreement

     On July 28, 1998, representatives of Times Mirror, TMD,

REUS, REBV, and MB Parent executed an agreement entitled

“CBM Acquisition Parent Co. Stockholders Agreement” (MB Parent

stockholders agreement).   Under the terms of the MB Parent

stockholders agreement, Times Mirror, TMD, REUS, REBV, and MB

Parent agreed, in pertinent part, to the following:

          Section 1. Call Option with Respect to Voting
     Preferred Stock.

          (a) Grant of Call Option. Acquirors [REUS and
     REBV] hereby grant to TMD an option, exercisable by TMD
     no earlier than fifteen (15) days after the occurrence
                        - 51 -

of any Call Event (as defined below), to purchase, in
the manner provided in Section 1(d), all, but not less
than all, of the outstanding shares of [MB Parent]
Voting Preferred Stock, at a purchase price per share
equal to 100% of the Stated Value thereof on the date
of purchase, payable in cash.

     (b) Definition of Call Event. A “Call Event”
shall mean (i) June 30, 2018, (ii) any voluntary
transfer or other disposition by the Company
[MB Parent] of all or any portion of the shares of
MergerSub Participating Preferred Stock or (iii) any
voluntary transfer or other disposition by the Company
of all or any portion of the shares of MergerSub Voting
Preferred Stock.

     (c) Call Option Subject to the Company’s Right of
Redemption. Notwithstanding the foregoing, the right
of TMD to exercise the option granted pursuant to
Section 1(a) shall be subject to the Company’s right to
redeem the Voting Preferred Stock pursuant to
Section 3(g)(i) of Article V of the Restated
Certificate of Incorporation of the Company upon the
occurrence of a Redemption Event (as defined therein)
and to the Company’s obligation to redeem the Voting
Preferred Stock of a holder of Voting Preferred Stock
at the option of such holder pursuant to
Section 3(g)(ii) of Article V of the Restated
Certificate of Incorporation of the Company upon the
occurrence of an event specified therein.

          *    *    *    *    *    *    *

     Section 2. Put Option with Respect to Voting
Preferred Stock.

     (a) Grant of Put Option. TMD hereby grants to
each Acquiror an option, exercisable after (i) June 30,
2018 or (ii) upon the occurrence of any failure of
Liberty Bell I, LLC (or a successor thereof) or its
manager to make distributions contemplated by
Section 15 of the Limited Liability Company Agreement
of Liberty Bell I, LLC, dated as of July 28, 1998
* * *, to require TMD to purchase, in the manner
provided in Section 2(b), the shares of the [MB Parent]
Voting Preferred Stock held by each Acquiror, at a
purchase price per share equal to 100% of the Stated
Value thereof on the date of purchase, payable in cash.
                              - 52 -

          Section 3.   Restrictions on Transfer.

          (a) General. No holder of shares of [MB Parent]
     Voting Preferred Stock shall, directly or indirectly,
     transfer or otherwise dispose of any shares of
     [MB Parent] Voting Preferred Stock owned by such holder
     or any interest therein prior to June 30, 2000. * * *

     Also on July 28, 1998, representatives of REUS, REBV,

MB Parent, and MergerSub executed an agreement entitled

“CBM MergerSub Corp. Shareholders Agreement” (MergerSub

shareholders agreement).   Under the terms of the MergerSub

shareholders agreement, REUS, REBV, MB Parent, and MergerSub

agreed, in pertinent part, to the following:

          Section 1. Call Option with Respect to Voting
     Preferred Stock.

          (a) Grant of Call Option. MB Parent hereby grants
     to Acquirors [REUS and REBV] an option, exercisable by
     Acquirors on or after July 15, 2018, to purchase, in
     the manner provided in Section 1(c), all, but not less
     than all, of the outstanding shares of [MergerSub]
     Voting Preferred Stock, at a purchase price per share
     equal to 100% of the Stated Value thereof on the date
     of purchase.

          (b) Call Option Subject to the Company’s Right of
     Redemption. Notwithstanding the foregoing, the right
     of Acquirors to exercise the option granted pursuant to
     Section 1(a) shall be subject to the Company’s
     [MergerSub’s] right or obligation, as the case may be,
     to redeem the Voting Preferred Stock pursuant to
     Section 4(g)(i) of Article V of the Restated
     Certificate of Incorporation of the Company upon the
     occurrence of an event specified therein and the
     Company’s obligation to redeem the Voting Preferred
     Stock of a holder of Voting Preferred Stock at the
     option of such holder pursuant to Section 4(g)(ii) of
     Article V of the Restated Certificate of Incorporation
     of the Company upon the occurrence of an event
     specified therein.
                        - 53 -

          *    *    *    *    *    *    *

     Section 2. Put Option with Respect to Voting
Preferred Stock.

     (a) Grant of Put Option. Acquiror[s] hereby
grants [sic] to MB Parent an option, exercisable after
June 30, 2018, to require Acquirors to purchase, in the
manner provided in Section 2(b), all, but not less than
all, of the outstanding shares of the [MergerSub]
Voting Preferred Stock, at a purchase price per share
equal to 100% of the Stated Value thereof on the date
of purchase.

          *    *    *    *    *    *    *

     Section 3. Call Option with Respect to
Participating Preferred Stock.

     (a) Grant of Call Option. MB Parent hereby grants
to Acquirors an option, exercisable by Acquirors on or
after July 15, 2018, to purchase, in the manner
provided in Section 3(c), all, but not less than all,
of the outstanding shares of [MergerSub] Participating
Preferred Stock, at a purchase price per share equal to
the dollar amount derived from the EBITDA Formula (as
defined in Section 3(g)(i)(B) of Article V of the
Restated Certificate of Incorporation of the Company).

     (b) Call Option Subject to the Company’s Right of
Redemption. Notwithstanding the foregoing, the right
of Acquirors to exercise the option granted pursuant to
Section 3(a) shall be subject to the Company’s right to
redeem the Participating Preferred Stock pursuant to
Section 3(g)(i) of Article V of the Restated
Certificate of Incorporation of the Company upon the
occurrence of an event specified therein and the
Company’s obligation to redeem the Participating
Preferred Stock pursuant to Section 3(g)(ii) of
Article V of the Restated Certificate of Incorporation
of the Company upon the occurrence of an event
specified therein.

          *    *    *    *    *    *    *

     Section 4. Put Option with Respect to
Participating Preferred Stock.
                             - 54 -

     (a) Grant of Put Option. Acquirors hereby grant
to MB Parent an option, exercisable after June 30,
2018, to require Acquirors to purchase, in the manner
provided in Section 2(b), all, but not less than all,
of the outstanding shares of the [MergerSub]
Participating Preferred Stock, at a purchase price per
share equal to the dollar amount derived from the
EBITDA Formula.

          *       *      *    *    *       *   *

     Section 5.       Certain Additional Call Options.

     (a) Grant of Call Option. MB Parent hereby grants
to Acquirors an option, exercisable by Acquirors upon
the occurrence of a Call Event (as defined * * * below)
to purchase in the manner provided in Section 5(c),
all, but not less than all, of either or both of
(i) the shares of [MergerSub] Voting Preferred Stock,
at a purchase price per share equal to 100% of the
Stated Value thereof on the date of purchase and
(ii) the shares of [MergerSub] Participating Preferred
Stock, at a purchase price per share equal to the
dollar amount derived from the EBITDA Formula.

     (b) Definition of Call Event. For purposes of
Section 5, a “Call Event” shall mean (i) that the Net
Worth of Liberty Bell I, LLC is less than $275 million,
(ii) the insolvency, liquidation, bankruptcy, or any
similar event, of MB Parent, (iii) any threatened or
actual involuntary transfer or disposition by MB Parent
of any shares of Participating Preferred Stock, (iv)
any threatened or actual involuntary transfer or
disposition by MB Parent of any shares of Voting
Preferred Stock or (v) any failure of Liberty Bell I,
LLC (or a successor thereof) or its manager to make
distributions contemplated by Section 15 of the Limited
Liability Company Agreement of Liberty Bell I, LLC
dated as of July 28, 1998 * * *

          *       *      *    *    *       *   *

     Section 6.       Drag-Along Rights.

     (a) The Drag-Along Right. After June 30, 2003, if
Acquirors (together with any of their successors,
transferees and assigns, the “Selling Shareholders”)
propose to sell all of the shares of [MergerSub] Common
                                   - 55 -

     Stock to a single person or to any group of related
     persons (the “Prospective Purchaser”), then such
     Selling Shareholders shall have the right (the “Drag-
     Along Right”) to compel MB Parent (together with its
     successors, transferees and assigns, the “Drag-Along
     Shareholders”) to sell all of the shares of [MergerSub]
     Participating Preferred Stock and [MergerSub] Voting
     Preferred Stock owned by them to the Prospective
     Purchaser at, in the case of Voting Preferred Stock, a
     price per share equal to 100% of the Stated Value of
     the Voting Preferred Stock on the date of purchase and,
     in the case of the Participating Preferred Stock, a
     price per share equal to the dollar amount derived from
     the EBITDA Formula, and otherwise on the same terms and
     subject to the same conditions, as the Selling
     Shareholders are able to obtain with respect to the
     Common Stock. * * *

                *       *      *    *    *    *    *

           Section 7.       Restrictions on Transfer.

          (a) General. Except as otherwise permitted or
     required hereby, no holder of shares of Voting
     Preferred Stock shall, directly or indirectly, transfer
     or otherwise dispose of any shares of Voting Preferred
     Stock owned by such holder or any interest therein
     prior to June 30, 2003. Except as otherwise permitted
     or required hereby, no holder of shares of
     Participating Preferred Stock shall, directly or
     indirectly, transfer or otherwise dispose of any shares
     of Participating Preferred Stock owned by such holder,
     or any interest therein prior to June 30, 2003. * * *

     Y.   Filing of the Restated Certificates of Incorporation
          for MB Parent and MergerSub

     On July 29, 1998, a restated certificate of incorporation

for MB Parent was filed with the Secretary of State of the State

of Delaware.   The restated certificate of incorporation for MB

Parent established five directors, of whom three would constitute

a quorum, and included the following provisions:
                              - 56 -

                             ARTICLE V

                  AUTHORIZED CAPITAL STOCK

     Section 1.       Authorized Shares.

     The total number of shares of all classes of
capital stock which the corporation shall have the
authority to issue is Five Thousand (5,000) shares, of
which (1) One Thousand (1,000) shares, having a par
value of $.01 per share, shall be Common Stock (“Common
Stock”) and (ii) Four Thousand (4,000) shares, having a
par value of $.01 per share, shall be Voting Preferred
Stock (“Voting Preferred Stock”).

     Section 2.       Common Stock.

          *       *      *     *      *    *    *

     (b) Voting Rights.

          (i) Voting Power. Except as otherwise
provided in Section (3)(i)(ii) of this Article V, the
holders of shares of Common Stock shall be entitled to
vote on all matters presented to the stockholders of
the corporation. Except as otherwise provided herein
or required by law, the holders of Common Stock shall
vote together with the holders of shares of Voting
Preferred Stock. Each share of Common Stock shall be
entitled to one (1) vote per share.

          (ii) Voting Rights with Respect to Election
or Removal of Directors. The holders of shares of
Common Stock shall be entitled, voting as a separate
class, to elect one (1) director of the corporation
(the “Common Stock Director”). The Common Stock
Director shall be removed only by a vote of the holders
of a majority of the shares of Common Stock, voting as
a separate class.

     Section 3.       Voting Preferred Stock.

          *       *      *     *      *    *    *

     (b) Issuance and Stated Value. The shares of
Voting Preferred Stock shall be issued by the
corporation for their Stated Value (as defined below),
in such amounts, at such times and to such persons as
                        - 57 -

shall be specified by the corporation’s Board of
Directors, from time to time. For the purposes hereof,
the “Stated Value” of each share of Voting Preferred
Stock (regardless of its par value) shall be $17,187.50
per share plus the Unpaid Dividend Amount (as defined
below), which Stated Value shall be proportionately
increased or decreased for any subdivision,
combination, reclassification or stock split,
respectively, of the outstanding shares of Voting
Preferred Stock. For the purposes hereof, the “Unpaid
Dividend Amount” with respect to each share of the
Voting Preferred Stock shall be equal to the aggregate
of all Quarterly Dividends (as defined below) that the
holder of such share shall have theretofore become
entitled to receive for such share but that shall not
have been declared and paid by the Board of Directors
of the corporation.

     (c) Rank. The Voting Preferred Stock shall, with
respect to dividend rights and rights on liquidation,
winding up and dissolution, rank (i) senior to the
Common Stock and all other classes or series of stock
of the corporation now or hereafter authorized, issued
or outstanding that by their terms expressly provide
that they are junior to the Voting Preferred Stock or
which do not specify their rank with respect to the
Voting Preferred Stock (collectively with the Common
Stock, “Junior Securities”) and (ii) on a parity with
all classes or series of stock of the corporation now
or hereafter authorized, issued or outstanding that by
their terms expressly provide that they will rank on
parity with the Voting Preferred Stock as to dividend
distributions and distributions upon liquidation,
winding up and dissolution of the corporation
(collectively, “Parity Securities”).

     (d) Dividends.

          (i) Amount of Dividends. On the last
business day of each March, June, September and
December in each calendar year (the “Dividend Accrual
Date”), each holder of record as of the close of
business on the Dividend Accrual Date of shares of the
Voting Preferred Stock as their names appear in the
stock register of the corporation on such date shall
become entitled to receive (when, as and if declared by
the Board of Directors of the corporation) a dividend
(the “Quarterly Dividend”) equal to one and three
                        - 58 -

hundred seventy-five thousands percent (1.375%) of the
Stated Value of such share (pro-rated for any portion
of the full calendar quarter that such share shall have
been issued and outstanding).

          *    *    *    *    *    *    *

     (e) Restrictions on Junior Payments. So long as
any shares of Voting Preferred Stock are outstanding,
the corporation shall not (i) declare, pay or set apart
for payment any dividend on, or make any distribution
in respect of, Junior Securities or any warrants,
rights, calls or options exercisable or convertible
into any Junior Securities, either directly or
indirectly, whether in cash, obligations or shares of
the corporation or other property * * *, (ii) make any
payment on account of, or set apart for payment money
for a sinking or other similar fund for, the purchase,
redemption, retirement or other acquisition for value
of any of, or redeem, purchase, retire or otherwise
acquire for value any of, the Junior Securities * * *
or any warrants, rights, calls or options exercisable
for or convertible into any of the Junior Securities,
or (iii) permit any corporation or other entity
directly or indirectly controlled by the corporation to
purchase, redeem, retire, or otherwise acquire for
value any of the Junior Securities or any warrants,
rights, calls or options exercisable for or convertible
into any Junior Securities.

     (f) Liquidation Preference.

          (i) Liquidation Preference. In the event of
any voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the corporation, the
holders of shares of Voting Preferred Stock then
outstanding shall be entitled to be paid out of the
assets of the corporation available for distribution to
its stockholders, whether such assets are capital or
surplus and whether or not any Quarterly Dividends are
declared, an amount equal to the Stated Value for each
share outstanding on the date fixed for liquidation,
dissolution or winding up (the “Liquidation
Preference”), before any payment shall be made or any
assets distributed to the holders of Junior Securities.
* * *

          *    *    *    *    *    *    *
                        - 59 -

     (g) Redemption.

          (i) Redemption by the Corporation.

          (A) The corporation may, at its option upon
or after the occurrence of any Redemption Event (as
defined below), redeem, out of funds legally available
therefor, in the manner provided in Section 3(g)(ii)(A)
of this Article V, all, but not less than all, of the
shares of Voting Preferred Stock, at a redemption price
equal to 100% of the Stated Value thereof on the date
of redemption payable in cash.

          (B) For purposes of this Section 3(g)(i), a
“Redemption Event” shall mean (x) June 30, 2018, (y)
any transfer or other disposition by the corporation of
shares of Participating Preferred Stock, par value $.01
per share, of CBM MergerSub Corp., a New York
corporation (hereinafter “CBM MergerSub Corp.”)
[MergerSub], or the comparable securities of any
successor corporation to CBM MergerSub Corp. (the
“MergerSub Participating Preferred Stock”) or (z) any
transfer or other disposition by the corporation of
shares of Voting Preferred Stock, par value $.01 per
share, of CBM MergerSub Corp. or the comparable
securities of any successor corporation to
CBM MergerSub Corp. (the “MergerSub Voting Preferred
Stock”).

          (ii) Redemption at Option of Holders.
(i) After June 30, 2018 or (ii) upon the occurrence of
any failure of Liberty Bell I, LLC (or a successor
thereof) or its manager to make distributions
contemplated by Section 15 of the Limited Liability
Company Agreement of Liberty Bell I, LLC dated as of
July 28, 1998 * * *, any holder of shares of Voting
Preferred Stock shall be entitled at its option, to
require the corporation to redeem, out of funds legally
available therefor, in the manner provided in
Section 3(g)(iii)(B) of this Article V, all of the
shares of the Voting Preferred Stock held by such
holder, at a redemption price per share equal to 100%
of the Stated Value thereof on the date of redemption
payable in cash.

          *    *    *    *    *    *    *
                            - 60 -

     (i) Voting Rights.

          (i) Voting Power. Except as otherwise
provided in Section 2(b)(ii) of this Article V or as
required by law, the holders of Voting Preferred Stock
shall be entitled to vote on all matters presented to
the stockholders of the corporation. Except as
otherwise provided herein or required by law, the
holders of Voting Preferred Stock shall vote together
with the holders of shares of Common Stock. Each share
of Voting Preferred Stock shall be entitled to one (1)
vote per share.

          (ii) Voting Rights with Respect to Election
of Directors. The holders of shares of Voting
Preferred Stock shall be entitled, voting as a separate
class, to elect four (4) directors of the corporation
(the “Preferred Stock Directors”). A Preferred Stock
Director shall be removed only by the vote of the
holders of a majority of the shares of Voting Preferred
Stock, voting as a separate class.

          *      *    *     *    *     *   *

     (j) Transfer Restrictions.

          (i) General. No holder of shares of Voting
Preferred Stock shall, directly or indirectly, transfer
or otherwise dispose of any shares of Voting Preferred
Stock owned by such holder, or any interest therein
prior to June 30, 2000. * * *

          *      *    *     *    *     *   *

                          ARTICLE VI

              POWERS OF THE BOARD OF DIRECTORS

     Except as otherwise provided by law, the Board of
Directors is expressly authorized and empowered by
majority vote to determine all matters relating to the
business and management of the corporation; provided,
however, the following actions shall be taken by the
corporation only upon the unanimous vote of the Board
of Directors including, in each case, the Common Stock
Director: (a) the incurrence of indebtedness or any
other similar obligation, including in the form of any
guaranty of the indebtedness of another person; (b) the
                        - 61 -

sale, transfer or other disposition, pledge,
encumbering or assignment by the corporation of all or
any portion of its limited liability company interest
in Liberty Bell I, LLC; (c) the amendment of this
Restated Certificate of Incorporation; (d) the issuance
by the corporation of any shares of capital stock, or
any other securities or options or warrants to purchase
any shares of capital stock or other securities;
(e) the declaration of any dividends with respect to
the Common Stock; (f) the sale or redemption of the
shares of MergerSub Participating Preferred Stock held
by the corporation prior to June 30, 2003 other than in
accordance with the terms thereof or of the
CBM MergerSub Corp. Shareholders Agreement among
CBM MergerSub Corp., Reed Elsevier U.S. Holdings Inc.,
Reed Elsevier Overseas BV and the corporation dated as
of July 28, 1998 * * * (the “MergerSub Shareholders
Agreement”); (g) the sale or redemption of the shares
of MergerSub Voting Preferred Stock held by the
corporation prior to June 30, 2003 other than in
accordance with the terms of the Shareholder Agreement;
(h) the approval by the Board of Directors of any
action taken by the corporation with respect to any
shareholder resolution relating to a change in the
Restated Certificate of Incorporation of CBM MergerSub
Corp. or any successor entity, or a modification of the
terms of the MergerSub Participating Preferred Stock or
the MergerSub Voting Preferred Stock, except for an
increase in the authorized shares of Common Stock of
CBM MergerSub Corp., (i) the approval by the Board of
Directors of any action taken by the corporation with
respect to any shareholder resolution relating to the
liquidation or dissolution of CBM MergerSub Corp. or
any successor corporation, the merger into or
consolidation with another entity of CBM MergerSub
Corp. or any successor corporation unless the
certificate of incorporation of the surviving
corporation in such merger or consolidation is the
Restated Certificate of Incorporation of Matthew Bender
& Company, Incorporated, immediately after giving
effect to the merger of CBM MergerSub Corp. with and
into Matthew Bender & Company, Incorporated, without
any amendment or restatement; (j) the amendment of the
Stockholders Agreement or (k) the amendment of the
MergerSub Shareholders Agreement.
                                - 62 -

(On August 6, 1998, a certificate of correction was filed with

the secretary of state of the State of Delaware with respect to

MB Parent’s restated certificate of incorporation.    The minor

corrections that were made to MB Parent’s restated certificate of

incorporation as a result of this filing are reflected in the

preceding excerpt.)

     Also on July 29, 1998, a restated certificate of

incorporation for MergerSub was filed with the Department of

State of the State of New York.    The restated certificate of

incorporation for MergerSub established five directors, of whom

three would constitute a quorum, and included the following

provisions:

                              ARTICLE V

                       AUTHORIZED CAPITAL STOCK

          Section 1.    Authorized Shares.

          The total number of shares of all classes of
     capital stock which the corporation shall have
     authority to issue is Twenty-Three Thousand Nine
     Hundred Seventy (23,970) shares, of which (i) Twenty
     Thousand (20,000) shares, having a par value of
     $.01 per share, shall be Common Stock (“Common Stock”)
     having the rights, preferences and privileges set forth
     in Section 2 of this Article V, (ii) Ten (10) shares,
     having a par value of $.01 per share, shall be
     Nonvoting Participating Preferred Stock (“Participating
     Preferred Stock”) having the rights, preferences and
     privileges set forth in Section 3 of this Article V and
     (iii) Three Thousand Nine Hundred Sixty (3,960) shares,
     having a par value of $.01 per share, shall be Voting
     Preferred Stock (“Voting Preferred Stock” and, together
     with the Participating Preferred Stock, “Preferred
     Stock”) having the rights, preferences and privileges
     set forth in Section 4 of this Article V.
                             - 63 -

     Section 2.       Common Stock.

          *       *      *    *       *   *   *

          (i) Voting Power. Except as otherwise
provided in Sections 4(i)(ii) of this Article V, the
holders of shares of Common Stock shall be entitled to
vote on all matters presented to the shareholders of
the corporation. Except as otherwise provided herein
or required by law, holders of shares of Common Stock
shall vote together with holders of shares of Voting
Preferred Stock. Except as otherwise provided in
Section 2(a)(ii), the shares of Common Stock shall
represent, in the aggregate, twenty (20) votes and each
share of Common Stock outstanding on the relevant
record date shall have a vote equal to twenty (20)
divided by the number of shares of Common Stock
outstanding on such record date.

          (ii) Voting Rights with Respect to Election
or Removal of Directors and Certain Other Matters. The
holders of shares of Common Stock shall be entitled,
voting as a separate class, to elect one (1) director
of the corporation (the “Common Stock Director”). The
Common Stock Director shall be removed only by the vote
of the holders of a majority of the shares of Common
Stock, voting as a separate class. In voting for the
election or removal of the Common Stock Director or in
any other matter on which the Common Stock shall vote
as a separate class, each share of Common Stock shall
be entitled to one vote per share.

     Section 3.       Participating Preferred Stock.

     (a) Issuance. The shares of Participating
Preferred Stock shall be issued by the corporation for
their par value, without stated value.

     (b) Rank. The Participating Preferred Stock
shall, (i) with respect to rights with respect to the
Quarterly Preferred Dividends (as defined below) and
rights with respect to the Participating Preferred
Liquidation Preference (as defined below) upon
liquidation, winding up and dissolution, rank
(x) senior to the Common Stock and all other classes or
series of stock of the corporation now or hereafter
authorized, issued or outstanding that by their terms
expressly provide that they are junior to the
                        - 64 -

Participating Preferred Stock as to Quarterly Preferred
Dividend distributions or as to the Participating
Preferred Liquidation Preference upon liquidation,
winding up or dissolution or which do not specify their
rank with respect to the Participating Preferred Stock
(collectively with the Common Stock, “Participating
Junior Securities”) and (y) on a parity with the Voting
Preferred Stock and all other classes or series of
stock of the corporation now or hereafter authorized,
issued or outstanding that by their terms expressly
provide that they will rank on parity with the Voting
Preferred Stock as to the dividend distributions and
distributions upon liquidation, winding up and
dissolution of the corporation (collectively with the
Voting Preferred Stock, “Preferred Parity Securities”)
and (ii) with respect to the Participating Dividends
(as defined below) and all other rights with respect to
distributions upon liquidation, winding up or
dissolution, on a parity with the Common Stock.

     (c) Quarterly Preferred Dividends.

          (i) Amount of Quarterly Preferred Dividends.
On the last business day of each March, June, September
and December in each calendar year (the “Preferred
Dividend Accrual Date”), each holder of record as of
the close of business on the Preferred Dividend Accrual
Date of shares of the Participating Preferred Stock as
their names appear in the stock register of the
corporation on such date shall become entitled to
receive (when, as and if declared by the Board of
Directors of the corporation) a dividend (the
“Quarterly Preferred Dividend”) equal to one cent
($.01) per share (pro-rated for any portion of a full
calendar quarter that such share shall have been issued
and outstanding).

          *    *    *    *    *    *      *

     (d) Restrictions on Participating Junior Payments.
So long as any shares of Participating Preferred Stock
are outstanding, the corporation shall not (i) declare,
pay or set apart for payment any dividend on, or make
any distribution in respect of, Participating Junior
Securities or any warrants, rights, calls or options
exercisable or convertible into any Participating
Junior Securities, either directly or indirectly,
whether in cash, obligations or shares of the
                        - 65 -

corporation or other property * * *, (ii) make any
payment on account of, or set apart for payment money
for a sinking or other similar fund for, the purchase,
redemption, retirement or other acquisition for value
of any of, or redeem, purchase, retire or otherwise
acquire for value any of, the Participating Junior
Securities * * * or any warrants, rights, calls or
options exercisable for or convertible into any of the
Participating Junior Securities, or (iii) permit any
corporation or other entity directly or indirectly
controlled by the corporation to purchase, redeem,
retire or otherwise acquire for value any of the
Participating Junior Securities or any warrants,
rights, calls or options exercisable for or convertible
into any Participating Junior Securities, in each case,
at any time when there is an Unpaid Preferred Dividend
Amount. For the purposes hereof, the “Unpaid Preferred
Dividend Amount” with respect to each share of the
Participating Preferred Stock shall be equal to the
aggregate of all Quarterly Preferred Dividends that the
holder of such share shall have theretofore become
entitled to receive for such share but that shall not
have been declared and paid by the Board of Directors
of the corporation.

     (e) Participating Dividends. Each holder of
record as of the close of business on the record date
set therefor of shares of Participating Preferred Stock
* * * shall become entitled to receive on a pro rata
basis with the holders of shares of Common Stock any
dividend (when, as and if declared by the Board of
Directors of the corporation) with respect to the
Common Stock (the “Participating Dividend”).

     (f) Participating Preferred Liquidation
Preference.

          (i) Participating Preferred Liquidation
Preference. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of
the affairs of the corporation, the holders of shares
of Participating Preferred Stock then outstanding shall
be entitled to be paid out of the assets of the
corporation available for distribution to its
shareholders, whether such assets are capital or
surplus and whether or not any Quarterly Preferred
Dividends are declared, an amount equal to the par
value for each share outstanding on the date fixed for
                        - 66 -

liquidation, dissolution or winding up (the
“Participating Preferred Liquidation Preference”),
before any payment shall be made or any assets
distributed to the holders of Participating Junior
Securities. * * *

          (ii) Additional Rights Upon Liquidation. In
addition to the Participating Preferred Liquidation
Preference, each holder of shares of Participating
Preferred Stock will be entitled to participate on a
pro rata basis with holders of shares of the Common
Stock in any distribution of the assets of the
corporation upon liquidation, winding up or
dissolution.

          *    *    *    *    *    *    *

     (g) Redemption.

          (i) Redemption by the Corporation.

               (A) After (i) June 30, 2018, (ii) the
insolvency, liquidation, bankruptcy or any similar
event, of CBM Acquisition Parent Co. (hereinafter
referred to as “MB Parent”), (iii) any threatened or
actual involuntary transfer or disposition by MB Parent
of any shares of Participating Preferred Stock,
(iv) any threatened or actual involuntary transfer or
disposition by MB Parent of any shares of Voting
Preferred Stock or (v) any failure of Liberty Bell I,
LLC (or a successor thereof) or its manager to make
distributions contemplated by Section 15 of the Limited
Liability Company Agreement of Liberty Bell I, LLC
dated as of July __, 1998 * * * (each of the events
described in clauses (ii) through (v), a “Trigger
Event”), the corporation may, at its option, redeem,
out of funds legally available therefor, in the manner
provided in Section 3(g)(iii)(A) of Article V, all, but
not less than all, of the shares of Participating
Preferred Stock, at a redemption price per share,
payable in cash, equal to the dollar amount derived
from the EBITDA Formula (as defined below).

               (B) “EBITDA Formula” means (x)(I) 8.5
multiplied by Trailing Four Quarter EBITDA less
(II) Debt less (III) the aggregate Stated Value of the
Voting Preferred Stock multiplied by (y).01 divided by
                                           - 67 -

     (z) the number of shares of Participating Preferred
     Stock then outstanding or, expressed algebraically
.01 x (8.5 x Trailing Four Quarter EBITDA - Debt - Aggregate Stated Value of the Voting Preferred
                                             Stock)
               number of shares of Participating Preferred Stock then outstanding


     “Trailing Four Quarter EBITDA” means the sum of the
     earnings before interest, taxes, depreciation and
     amortization of the corporation as of the last day of
     each of the preceding four fiscal quarters of the
     corporation ended prior to the date of determination
     * * *. “Debt” means all indebtedness for borrowed
     money of the corporation * * *

               (ii) Redemption at Option of Holders. After
     June 30, 2018, any holder of shares of Participating
     Preferred Stock shall be entitled, at its option, to
     require the corporation to redeem, out of funds legally
     available therefor, in the manner provided in Section
     3(g)(iii)(B) of this Article V, all of the shares of
     the Participating Preferred Stock held by it, at a
     redemption price per share, payable in cash, equal to
     the dollar amount derived from the EBITDA Formula.

                    *       *       *       *       *       *       *

          (i) Voting Rights. Except as specifically set
     forth in the NYBCL [the Business Corporation Law of the
     State of New York], the holders of shares of
     Participating Preferred Stock shall not be entitled to
     any voting rights with respect to any matters voted
     upon by shareholders of the corporation.

            (j) Restrictions on Transfer.

               (i) No holder of shares of Participating
     Preferred Stock shall, directly or indirectly, transfer
     or otherwise dispose of any shares of Participating
     Preferred Stock owned by such holder, or any interest
     therein prior to June 30, 2003. * * *

                    *       *       *       *       *       *       *

            Section 4.          Voting Preferred Stock.

                    *       *       *       *       *       *       *

          (b) Issuance and Stated Value. The shares of
     Voting Preferred Stock shall be issued by the
                        - 68 -

corporation for their Stated Value (as defined below),
in such amounts, at such times and to such persons as
shall be specified by the corporation’s Board of
Directors, from time to time. For the purposes hereof,
the “Stated Value” of each share of Voting Preferred
Stock (regardless of its par value) shall be
$15,559.6369 per share plus the Unpaid Dividend Amount
(as defined below), which Stated Value shall be
proportionately increased or decreased for any
subdivision, combination, reclassification, or stock
split, respectively, of the outstanding shares of
Voting Preferred Stock. For the purposes hereof, the
“Unpaid Dividend Amount” with respect to each share of
Voting Preferred Stock shall be equal to the aggregate
of all Quarterly Dividends (as defined below) that the
holder of such share shall have theretofore become
entitled to receive for such share but that shall not
have been declared and paid by the Board of Directors
of the corporation.

     (c) Rank. The Voting Preferred Stock shall, with
respect to dividend rights and rights on liquidation,
winding up and dissolution, rank (i) senior to the
Common Stock, the Participating Preferred Stock with
respect to the Participating Dividend rights of the
Participating Preferred Stock, and all other classes or
series of stock of the corporation now or hereafter
authorized, issued or outstanding that by their terms
expressly provide that they are junior to the Preferred
Stock or which do not specify their rank with respect
to the Voting Preferred Stock (collectively with the
Common Stock, “Junior Securities”) and (ii) on a parity
with the Participating Preferred Stock with respect to
the Preferred Dividend rights of the Participating
Preferred Stock and all other classes or series of
stock of the corporation now or hereafter authorized,
issued or outstanding that by their terms expressly
provide that they will rank on parity with the Voting
Preferred Stock as to dividend distributions and
distributions upon the liquidation, winding up and
dissolution of the corporation (collectively, “Parity
Securities”).

     (d) Quarterly Dividends.

          (i) Amount of Quarterly Dividends. On the
last business day of each Preferred Dividend Accrual
Date, each holder of record as of the close of business
                        - 69 -

on the Preferred Dividend Accrual Date of shares of the
Voting Preferred Stock as their names appear in the
stock register of the corporation on such date shall
become entitled to receive (when, as and if declared by
the Board of Directors of the corporation) a dividend
(the “Quarterly Dividend”) equal to one and one-quarter
percent (1¼%) of the Stated Value of such share (pro-
rated for any portion of a full calendar quarter that
such share shall have been issued and outstanding).

          *    *    *    *    *    *    *

     (e) Restrictions on Junior Payments. So long as
any shares of Voting Preferred Stock are outstanding,
the corporation shall not (i) declare, pay or set apart
for payment any dividend on, or make any distribution
in respect of, Junior Securities or any warrants,
rights, calls or options exercisable or convertible
into any Junior Securities, either directly or
indirectly, whether in cash, obligations or shares of
the corporation or other property * * * (ii) make any
payment on account of, or set apart for payment money
for a sinking or other similar fund for, the purchase,
redemption, retirement or other acquisition for value
of any of, or redeem, purchase, retire or otherwise
acquire for value any of, the Junior Securities * * *
or any warrants, rights, calls or options exercisable
for or convertible into any of the Junior Securities,
or (iii) permit any corporation or other entity
directly or indirectly controlled by the corporation to
purchase, redeem, retire or otherwise acquire for value
any of the Junior Securities or any warrants, rights,
calls or options exercisable for or convertible into
any Junior Securities at any time when there is an
Unpaid Dividend Amount with respect to the Voting
Preferred Stock. * * *

     (f) Liquidation Preference.

          (i) Liquidation Preference. In the event of
any voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the corporation, the
holders of shares of Voting Preferred Stock then
outstanding shall be entitled to be paid out of the
assets of the corporation available for distribution to
its shareholders, whether such assets are capital or
surplus and whether or not any Quarterly Dividends are
declared, an amount equal to the Stated Value for each
                          - 70 -

share outstanding on the date fixed for liquidation,
dissolution or winding up (the “Liquidation
Preference”), before any payment shall be made or any
assets distributed to the holders of Junior Securities.
* * *

          *    *    *     *    *   *    *

     (g) Redemption.

          (i) Redemption by the Corporation. After
(A) June 30, 2018, the corporation may, at its option,
in the manner provided in Section 4(g)(iii)(A), and
(B) upon the occurrence of a Trigger Event, the
corporation shall, in the manner provided in Section
4(g)(iii)(B) of this Article V, redeem, out of funds
legally available therefor, all, but not less than all,
of the shares of Voting Preferred Stock, at a
redemption price per share equal to 100% of the Stated
Value thereof on the date of redemption payable in
cash.

          (ii) Redemption at Option of Holders. After
June 30, 2018, any holder of shares of Voting Preferred
Stock shall be entitled, at its option, to require the
corporation to redeem, out of funds legally available
therefor, in the manner provided in Section
4(g)(iii)(C) of this Article V, the shares of the
Preferred Stock held by it, at a redemption price per
share equal to 100% of the Stated Value thereof on the
date of redemption payable in cash.

          *    *    *     *    *   *    *

     (i) Voting Rights.

          (i) Voting Power. Except as otherwise
provided in Section 2(a)(ii) of this Article V or as
required by law, the holders of Voting Preferred Stock
shall be entitled to vote on all matters presented to
the shareholders of the corporation. Except as
otherwise provided herein or required by law, the
holders of shares of Voting Preferred Stock shall vote
together with the holders of shares of Common Stock.
Except as otherwise provided in Section 4(i)(ii) and
4(i)(iii) of this Article V, the shares of Voting
Preferred Stock shall represent, in the aggregate,
eighty (80) votes * * *
                         - 71 -


          (ii) Voting Rights With Respect to Election
or Removal of Directors and Certain Other Matters. The
holders of Voting Preferred Stock shall be entitled,
voting as a separate class, to elect four (4) directors
of the corporation (the “Preferred Stock Directors”).
A Preferred Stock Director shall be removed only by the
vote of the holders of a majority of the shares of
Voting Preferred Stock, voting as a separate class. In
voting for the election or removal of a Preferred Stock
Director or in any other matter on which the Voting
Preferred Stock shall vote as a separate class, each
share of Voting Preferred Stock shall be entitled to
one vote per share.

          *    *    *     *    *     *   *

     (j) Restrictions on Transfer. No holder of shares
of Voting Preferred Stock shall, directly or
indirectly, transfer or otherwise dispose of any shares
of Voting Preferred Stock owned by such holder, or any
interest therein prior to June 30, 2003. * * *

          *    *    *     *    *     *   *

                        ARTICLE X

              RESTRICTIONS ON MERGERS, ETC.

      The corporation may not be liquidated, dissolved,
merged into or consolidated with another entity and no
other entity may be merged into or consolidated with
the corporation without the unanimous approval of all
of the shareholders of the corporation entitled to
vote.

                        ARTICLE XI

                     CERTAIN WAIVERS

     The holders of the Preferred Stock hereby
acknowledge and agree that their rights against the
corporation, the directors of the corporation and
holders of Common Stock are only those explicitly
provided by this Restated Certificate of Incorporation
or in any shareholders agreement executed among the
shareholders of this corporation and to the extent
that, at law or in equity, the corporation, the
                              - 72 -

     directors of the corporation or holders of Common Stock
     would otherwise have any other duties (including
     fiduciary duties) or obligations to the holders of the
     Preferred Stock, either at law or in equity, such
     duties and obligations are waived.

The Mechanics of the Bender Transaction

     The mechanics of the Bender transaction are set forth below.

All of the events described in this section occurred on July 31,

1998, in accordance with detailed instructions prepared by GD&C.

     A.   Capitalization of MergerSub and MB Parent

     As the first step in the capitalization of MergerSub,

MergerSub borrowed $600 million from the Luxembourg branch of

Elsevier, S.A., an affiliate of Reed.   The Luxembourg branch of

Elsevier, S.A., transferred the $600 million to a bank account

that MergerSub maintained at Citibank (MergerSub Citibank

account).

     In addition to MergerSub’s borrowing $600 million from the

Luxembourg branch of Elsevier, S.A., REUS and REBV contributed

$616,562,500 and $158,437,500, respectively, to MergerSub.   REUS

and REBV transferred their respective contributions to MergerSub

to the MergerSub Citibank account.

     After making their respective contributions to MergerSub,

REUS and REBV owned all of the issued and outstanding common

stock of MergerSub, all of the voting preferred stock of

MergerSub, and all of the participating preferred stock of

MergerSub.
                                - 73 -

     After the capitalization of MergerSub was completed, REUS

and REBV contributed all of their shares of MergerSub voting

preferred stock and MergerSub participating preferred stock to

MB Parent in exchange for 100 percent of MB Parent voting

preferred stock.   As a class, the MB Parent voting preferred

stock held by REUS and REBV was entitled to 80 percent of the

voting power of MB Parent and had the power to elect four of the

five directors of MB Parent.

     In addition to REUS and REBV’s contributions to MB Parent,

MergerSub contributed $1.375 billion to MB Parent.    In return,

MB Parent issued 1,000 shares, i.e., all, of its common stock to

MergerSub.   The 1,000 shares of MB Parent common stock received

by MergerSub were entitled to 20 percent of the voting power of

MB Parent.   As a class, the MB Parent common stock held by

MergerSub had the power to elect one of the five directors of

MB Parent.   MergerSub transferred the $1.375 billion from the

MergerSub Citibank account to a bank account that MB Parent

maintained at Citibank (MB Parent Citibank account).

     After the capitalization transactions described above had

been completed, REUS, REBV, and MB Parent together owned all of

the issued and outstanding common stock of MergerSub, all of the

voting preferred stock of MergerSub, and all of the participating

preferred stock of MergerSub.    In addition, REUS, REBV, and

MergerSub together owned all of the issued and outstanding common
                                - 74 -

stock of MB Parent and all of the voting preferred stock of MB

Parent.

     B.   Merger of MergerSub and Bender

     After the capitalization transactions described above had

been completed, MergerSub merged with and into Bender under the

relevant provisions of the New York Business Corporation Law,

with Bender continuing as the surviving corporation.    At the time

that the merger of MergerSub with and into Bender became

effective, all outstanding MergerSub stock was converted into

Bender stock, in the same number of shares, in the same classes,

and with the same voting power, rights, and qualifications as the

previously issued MergerSub common stock, Mergersub voting

preferred stock, and MergerSub participating preferred stock.

     After the merger of MergerSub with and into Bender, REUS,

REBV, and TMD held the following interests in MB Parent:

           MB Parent Stock         REUS    REBV         TMD

     Common stock
          Shares owned              --      --         1,000
          Percentage of class       --      --          100%
          Percentage of vote        --      --           20%

     Voting preferred stock
          Shares owned             3,000   1,000        --
          Percentage of class       75%     25%         --
          Percentage of vote        60%     20%         --

In addition, REUS, REBV, and MB Parent held the following

interests in Bender:
                              - 75 -

            Bender Stock           REUS      REBV      MB Parent

  Common stock
       Shares owned                 792       198         --
       Percentage of class          80%       20%         --
       Percentage of vote           16%        4%         --

  Voting preferred stock
       Shares owned                    --     --         3,960
       Percentage of class             --     --          100%
       Percentage of vote              --     --           80%

  Participating preferred stock
       Shares owned                    --     --          10
       Percentage of class             --     --         100%
       Percentage of vote              --     --          --

     C.   Capitalization of LBI (the LLC)

     Pursuant to section 9.b. of the LBI LLC agreement, Times

Mirror became the manager of LBI immediately following when the

merger of MergerSub with and into Bender became effective.       As of

that time, Lexis informed Mellon Trust and Bank of America that

Times Mirror had replaced Lexis as manager of LBI and that they

were to take instructions directly from Times Mirror on any

administrative and operational aspects relating to LBI’s bank

accounts.

     Immediately following Times Mirror’s appointment as manager

of LBI, MB Parent contributed $1.375 billion to LBI.    MB Parent

transferred the $1.375 billion from the MB Parent Citibank

account to a bank account that LBI maintained at Citibank (LBI

Citibank account).   The $1.375 billion was then transferred from

the LBI Citibank account to a bank account that LBI maintained at
                               - 76 -

Bank of America.    Times Mirror maintained its bank accounts at

Bank of America as well.

     D.   Closing

     The Bender transaction closed on July 31, 1998.    Times

Mirror’s sale of its 50-percent interest in Shepard’s also closed

on that date.

     From the time that the Bender transaction closed to the time

of trial of this case, Bender continued as a going concern in the

legal publishing business.    The parties have agreed that the

merger of MergerSub with and into Bender, with Bender as the

surviving corporation, under the terms of the Bender agreement

and in accordance with New York Business Corporation Law,

satisfied the continuity of business enterprise requirement for

qualification as a tax-free reorganization under section 368.

Times Mirror’s Management of LBI and the Development of Times
Mirror’s Investment Strategy Following the Closing of the Bender
Transaction

     On July 31, 1998, the law firm of Richards, Layton & Finger

(RL&F) prepared an opinion regarding LBI for Times Mirror,

MB Parent, REUS, and REBV.    With respect to the LBI LLC

agreement, RL&F was of the opinion that:

          2. The LLC Agreement constitutes a legal, valid
     and binding agreement of the Member [MB Parent] and
     Manager [Times Mirror], and is enforceable against the
     Member and the Manager, in accordance with its terms.

          3. If properly presented to a Delaware court, a
     Delaware court applying Delaware law, would conclude
     that (i) the removal of the Manager shall be only at
                                - 77 -

     the request and direction of the Manager and under no
     other circumstances, including, without limitation, for
     cause, as provided for in Section 9(b) of the LLC
     Agreement and (ii) such provision, contained in
     Section 9(b) of the LLC Agreement, that requires the
     removal of the Manager to be only at the request and
     direction of the Manager, constitutes a legal, valid
     and binding agreement of the Member, and is enforceable
     against the Member, in accordance with its terms.

     On September 1, 1998, Times Mirror, acting in its capacity

as manager of LBI, approved a purchase agreement into which LBI

had entered with Merrill Lynch International on August 17, 1998

(LBI-MLI purchase agreement).    Pursuant to the LBI-MLI purchase

agreement, LBI agreed to purchase 1.5 million shares of Series A

common stock of Times Mirror from Merrill Lynch International for

an initial price of approximately $92 million.

     On September 30, 1998, Times Mirror, acting in its capacity

as manager of LBI, approved the change of LBI’s name to Eagle New

Media Investments, LLC (hereinafter referred to as the LLC).

     A meeting of the officers of the LLC was convened on

October 5, 1998.   As of that date, the officers of the LLC were

Unterman; Debra A. Gastler (Gastler), vice president of taxes for

Times Mirror; Steven J. Schoch, vice president and treasurer of

Times Mirror; William A. Niese (Niese); Kay D. Leyba; Anne M.

Bacher; and Udovic.   At this meeting, Unterman informed the other

LLC officers of plans to invest the LLC’s funds in shares of

Series A common stock of Times Mirror and in three companies:

Northern Lights, Sinanet, and Homeshark.com.
                                - 78 -

     A regular meeting of Times Mirror’s board of directors was

convened on October 8, 1998.    A written report for this meeting

contained the following statements:

                    Mosby and Matthew Bender Update

     Since our last Board meeting in July, substantial
     progress has been made in the divestiture of Mosby and
     Matthew Bender.

     The divestiture of Matthew Bender/Shepard’s * * *
     closed on July 31. Times Mirror received $275 million
     in cash for the sale of our 50% interest in Shepard’s
     and Liberty Bell I was funded with $1,375 million
     through the merger of Matthew Bender. As indicated at
     the last Board meeting, the cash received by Times
     Mirror was used to repay short-term debt and the funds
     held by Liberty Bell will be invested in the repurchase
     of Times Mirror stock and in high-quality short-term
     investments.

In addition, the section of the October 8, 1998, board report

entitled “Capital Planning Discussion” contained the following

statements:

     Introduction

     Since the July Board meeting, we have continued to
     sharpen our focus on our intended use of the proceeds
     from the Mosby and Matthew Bender dispositions as well
     as our continuing significant free cash flow. It had
     not been our assumption that we would immediately turn
     around and use these resources as a war chest to
     finance a major acquisition program, and over the past
     several months we tested this presumption by examining
     in detail the prospect for value creation and the
     acceleration of earnings growth through acquisitions.
     * * *

               *       *    *    *    *    *    *
                           - 79 -

Background

In August, with the closing of the Matthew Bender and
Shepards divestitures, we began what we expect will be
an extensive period of managing surplus capital. * * *

Ultimately, our planning challenge is to assess
realistically what the levels of spending might be in
the primary areas of priority which we have stated to
the Board before:

     #       Capital investments in existing businesses to
             drive growth

     #       Acquisitions that enhance our existing lines
             of business

     #       Dividends necessary to maintain a payout
             ratio commensurate with our peer group
             average

     #       Consistent with long-term capitalization
             goals, opportunistic stock repurchase

             *    *    *    *    *    *    *

Sizing Our Resources

In August, the closing of the divestiture of Matthew
Bender resulted in the deposit of $1,375 million of
gross proceeds into the account of Liberty Bell I,
L.L.C., an investment affiliate of Times Mirror.
Additionally, the divestiture of our share of the
Shepards joint venture resulted in the deposit in Times
Mirror’s account of $275 million. While the cash
received by Times Mirror has all been used to retire
short-term debt, the following approximately depicts
the current deployment of capital within Liberty Bell:

                                          $ Millions

     Short-term Money Market Assets         $1,000
     Times Mirror Common Stock¹                384
     Other                                       2
            Total Liberty Bell Assets       $1,386

     ¹ At cost
                             - 80 -

               *    *    *    *       *    *     *

     Looked at from a spending capacity viewpoint, the
     following shows our 1999-2001 total resources for
     investment:

                                               $ Millions

          Current Surplus Balance¹               $1,400
          1999-2001 Capex                           375
          1999-2001 Acquisitions                    900
          Excess Debt Capacity Estimate             500
                 Total 3-year Resources          $3,175

          ¹ Includes Mosby proceeds

               *    *    *    *       *    *     *

     Share Repurchase Status and Outlook

     As previously discussed, we expect to have
     approximately $3.2 billion of investment capacity over
     the next few years. Because our realistic expectations
     are to spend about $1.5 billion on acquisitions,
     capital projects and dividends, this leaves
     $1.5-$2 billion to be deployed in share repurchase,
     which is our highest return alternative in the absence
     of additional high-return acquisitions or capital
     projects.

               *    *    *    *       *    *     *

     Investment Plans

     Most immediately, we have concerned ourselves with
     establishing a short-term investment plan that
     emphasizes safety and liquidity. Over time, any L.L.C.
     funds not deployed in acquisitions, capital investments
     or Times Mirror stock shall be managed under our Short-
     Term Investment Policy.

     After the board of directors had considered the materials

that had been presented to it regarding the LLC and Eagle

Publishing (an LLC created for the Mosby transaction), the board

approved resolutions with respect to the use of the LLC and Eagle
                             - 81 -

Publishing in Times Mirror’s share repurchase program and in

transactions involving the purchase of Times Mirror’s outstanding

debt securities.

     During the period August 1 through December 31, 1998, Times

Mirror directed the LLC to purchase (1) approximately

13.3 million shares of Times Mirror for between $750 million and

$760 million and (2) interests in several Internet media

companies for approximately $9 million.

     In a finance report presented to the Times Mirror board of

directors on February 4, 1999, the following statement appeared:

     Resources-Background

     In 1998, with the closing of the Matthew Bender, Mosby
     and Shepards divestitures, we began what we expect will
     be an extensive period of managing surplus capital. As
     we have articulated in the past, our initial
     responsibility is to manage this cash under a short-
     term investment policy, which stresses preservation of
     capital. This naturally results in returns
     commensurate with the low tolerance for risk.

     Ultimately, our planning challenge is to assess
     realistically what the levels of spending might be in
     the primary areas of priority, which we have
     articulated before:

     •    Capital investments in existing businesses to
          drive growth

     •    Acquisitions that enhance our existing lines of
          business

     •    Dividends necessary to maintain a payout ratio
          commensurate with our peer group average

     •    Consistent with long-term capitalization goals,
          opportunistic stock repurchase
                           - 82 -

            *   *      *   *    *     *     *

Sizing Our Resources

In the second half of 1998, the closing of the
divestiture of Matthew Bender and Mosby resulted in the
deposit of $1,790 million of gross proceeds into the
accounts of the two Eagle LLC’s, both investment
affiliates of Times Mirror. Additionally, the
divestiture of our share of the Shepards joint venture
resulted in the deposit in Times Mirror’s account of
$275 million. While the cash received by Times Mirror
has all been used to retire short-term debt, the
following approximately depicts the 1/12/99 deployment
of capital within the Eagle LLC’s:

                                                $ Millions

Short-term Money Market Assets                    $1,025
Times Mirror Common Stock (13.3M shares)             780
Tax Credit Partnerships¹                              19
New Media Investments¹                                 7
     Total Eagle Assets                           $1,831

¹ At cost

A preliminary cash flow analysis for the 1999-2001
period enables us to forecast total resources available
to us. The following table shows how much net cash is
used under our plans for spending in our major
investment categories:

($ Millions)
                            1999   2000    2001 3-year Total
Cash From Operations        $383   $401    $434    $1,218
Capital Expenditures        (201) (131)    (120)     (452)
Acquisitions, Net           (300) (300)    (300)     (900)
Dividends                    (80)   (83)    (89)     (252)
  Annual Surplus/(deficit) ($198) ($113)   ($75)    ($386)

Thus over the 3 years of our plan, before repurchase,
our total spending would be around $400 million out of
the $1.0 billion held by the investment LLCs.

            *   *      *   *    *     *     *
                                - 83 -

     Conclusion

     In consideration of the resources we have available and
     the capital and acquisition spending we anticipate, we
     are recommending a gross repurchase level of
     approximately 4-5 million shares per year for the plan
     period. With approximately 3-4 million shares expected
     to be issued each year through options and other equity
     incentive programs, our planned repurchase level should
     result in a net retirement of 1-2 million shares per
     year in each of the next 3 years. This will allow us
     to invest for our continued growth while returning us
     to an optimal capital mix.

     After the board of directors had considered the materials

that had been presented regarding these matters, the board

approved resolutions regarding the use of the LLC and Eagle

Publishing in Times Mirror’s share repurchase program.

     On May 3, 1999, Udovic distributed a memorandum to, among

others, Unterman, Gastler, Niese, and Behnia regarding the

amendment of MB Parent’s restated certificate of incorporation to

permit the payment of dividends on the shares of MB Parent’s

common stock.     Udovic’s memorandum contained the following

statements:

     In connection with distributing to Times Mirror the
     income of Eagle New Media Investments, LLC, attached is
     a draft of a Restated Certificate of Incorporation of
     CBM Acquisition Parent Co., Section 3(e) of Article V
     of which has been amended to permit the payment of
     dividends on shares of common stock. * * * Also
     attached are drafts of Board and shareholder
     resolutions approving the Restated Certificate of
     Incorporation.

     I have sent these drafts to Charlie Fontaine at Reed
     who has agreed to coordinate having the Restated
     Certificate approved and filed and dividends paid to
     Times Mirror. The amounts currently proposed to be
                              - 84 -

     paid to Times Mirror as dividends are $14,808,000 for
     the period ended December 31, 1998 and $4,536,000
     (which is 65% of Eagle New Media’s post-preferred
     dividend net income) for the quarter ended March 31,
     1999. * * *

     Reed agreed to the proposed amendment to MB Parent’s

restated certificate of incorporation because (1) Reed had no

interest in the profits generated by the LLC and (2) Reed

understood that none of the $1.375 billion that had been

contributed to the LLC would ever be returned to Reed.

     On June 24, 1999, the board of directors of MB Parent

adopted resolutions that approved (1) the amendment of

MB Parent’s restated certificate of incorporation to permit the

payment of dividends on the shares of MB Parent’s common stock

and (2) the declaration and payment of dividends on MB Parent’s

common stock and voting preferred stock.       These resolutions

stated, in pertinent part, the following:

     4.   Amendment of the Restated Certificate of
          Incorporation of the Corporation.

                *    *    *    *    *      *      *

     RESOLVED, that the Restated Certificate of
     Incorporation of the Corporation be further amended by
     changing subsection (e) of Section 3 of the Article
     thereof numbered “Article V” so that, as amended, said
     subsection of said Article shall be and read as
     follows:

           “(e) Restrictions on Junior Payments. So long as
           any shares of Voting Preferred Stock are
           outstanding, the corporation shall not, except
           only upon the unanimous vote of the Board of
           Directors, (i) declare, pay or set apart for
           payment any dividend on, or make any distribution
                          - 85 -

     in respect of, Junior Securities or any warrants,
     rights, calls or options exercisable for, or
     convertible into, any Junior Securities, either
     directly or indirectly, whether in cash,
     obligations or shares of the corporation or other
     property (other than distributions or dividends
     solely in the form of a particular class or series
     of Junior Securities, or warrants, rights, calls
     or options exercisable for, or convertible into,
     such Junior Securities, to holders of such Junior
     Securities), (ii) make any payment on account of,
     or set apart for payment money for a sinking or
     other similar fund for the purchase, redemption,
     retirement or other acquisition for value of any
     of, or redeem, purchase, retire or otherwise
     retire for value any of, Junior Securities (other
     than as a result of a reclassification of Junior
     Securities or the exchange or conversion of one
     class or series of Junior Securities for or into
     another class or series of Junior Securities) or
     any warrants, rights, calls or options exercisable
     for, or convertible into, any of the Junior
     Securities, or (iii) permit any corporation or
     other entity directly or indirectly controlled by
     the corporation to purchase, redeem, retire or
     otherwise acquire for value any of the Junior
     Securities or any warrants, rights, calls or
     options exercisable for, or convertible into, any
     Junior Securities.”

           *    *    *    *      *   *     *

5.   Declaration of Dividends.

RESOLVED, that, subject to the receipt of dividends due
to the Corporation upon the shares of capital stock of
MB held by the Corporation in respect of the period
from August 1, 1998 through June 30, * * * [1999], the
Corporation declare and pay dividends upon its capital
stock in respect of the period from August 1, 1998,
through June 30, 1999 as set forth below:

Class of Shares            Gross Amount  Amount per Share
Common Stock, par value   $21,160,000.00   $21,160.00
       $0.01 per share
Voting Preferred Stock,   $ 3,466,145.20       $   866.5653
       par value $0.01
       per share
                              - 86 -


     ; and further

     RESOLVED, that, in accordance with Section 15 of that
     certain Limited Liability Company Agreement dated as of
     July 28, 1998 (the “LLC Agreement”) among CBM
     Acquisition Parent Co., LEXIS Inc. and The Times Mirror
     Company (“TMC”), all Delaware corporations, the
     Corporation demand from Eagle New Media Investments,
     LLC, a Delaware limited liability company, a
     distribution in the amount of Twenty-One Million Eight
     Hundred Two Thousand Seventy Dollars and Eighty-Seven
     Cents ($21,802,070.87), to be paid not later than
     July 1, 1999 to partially fund the aforesaid dividends;
     * * *

     Also on June 24, 1999, MB Parent’s stockholders, i.e., REUS,

REBV, and TMD, adopted resolutions that approved of the amendment

to MB Parent’s restated certificate of incorporation.

     On June 30, 1999, Times Mirror, acting in its capacity as

manager of the LLC, approved a distribution of $21,802,070.87

from the LLC to MB Parent.   MB Parent used this distribution to

pay the dividends that had been declared on its common stock and

its preferred stock on June 24, 1999.   In this regard, MB Parent

distributed $21,160,000 to TMD and $642,070.87 (i.e., the

difference between the $3,466,145.20 dividend that MB Parent had

declared on its preferred stock and the $2,824,074.33 dividend

that had accumulated on the Bender participating preferred stock

owned by MB Parent between August 1, 1998, and June 30, 1999) to

REUS and REBV.   MB Parent neither declared nor made any other

dividend distributions from the time of MB Parent’s organization

to the end of 2000.
                                - 87 -

Summary of the LLC’s Investment Activity During 1999

     During 1999, Times Mirror directed the LLC to purchase

(1) approximately 2.1 million shares of Times Mirror common stock

for between $125 million and $135 million; (2) interests in

several Internet media companies; (3) Newport Media, Inc., for

$132 million; (4) Airspace Safety Analysis Corp. and ASAC

International, LLC, for $14.5 million; and (5) ValuMail, Inc.

Times Mirror also directed the LLC to contribute $233,252,000 to

TMCT II, LLC, an entity formed for the purpose of retiring stock

held by the Chandler Trusts.

Times Mirror’s and MB Parent’s Income Tax Returns for 1998

     On September 14, 1999, Gastler signed Times Mirror’s Form

1120, U.S. Corporation Income Tax Return, for 1998.    Times Mirror

did not disclose any information concerning the Bender

transaction on this Form 1120 or on any attachments to this

Form 1120.

     On September 15, 1999, Vera Lang, treasurer of MB Parent,

signed MB Parent’s Form 1120 for 1998.   Attached to MB Parent’s

Form 1120 for 1998 was Schedule L, Balance Sheet per Books, on

which MB Parent reported its total assets.   According to the

Schedule L, the following amounts comprised MB Parent’s total

assets as of the end of 1998:    (1) $1,613,268 of “Other current

assets” and (2) $1,457,251,204 of “Other investments”.

Furthermore, the following amounts comprised MB Parent’s “Other
                               - 88 -

investments” as of the end of 1998:     (1) $61,616,016 of “OTHER

INVESTMENTS” held by MB Parent; (2) $867,197,048 of “OTHER

INVESTMENTS” held by the LLC; and (3) $528,438,140 of “Marketable

securities” held by the LLC.   MB Parent also reported the value

of its capital stock on this Schedule L.     According to the

Schedule L, $68,750,000 of preferred stock comprised the total

value of MB Parent’s capital stock as of the end of 1998.

MB Parent did not report a value for its common stock on this

Schedule L.   In addition, MB Parent reported its additional paid-

in capital on this Schedule L.   According to the Schedule L, the

value of MB Parent’s additional paid-in capital was

$1.375 billion as of the end of 1998.

     The Internal Revenue Service (IRS) began its audit of Times

Mirror’s Form 1120 for 1998 sometime during February 2000.      On

March 15, 2000, Gastler signed the cover sheet to a packet of

documents that Times Mirror provided to the IRS as part of this

audit.   Included in this packet of documents was Form 8275,

Disclosure Statement, for the period January 1, 1997, through

December 31, 1998, for Times Mirror and its subsidiaries.

Referenced in an attachment to the Form 8275 were “Statements

previously submitted on February 18, 2000, indicating

reorganization of Matthew Bender and Company, per IRC

Section 368.”   These statements included the following:
                              - 89 -

                      MATTHEW BENDER & COMPANY
                     STATEMENT PURSUANT TO IRC
                            REG. 1.368-3

     Matthew Bender & Company was disposed of pursuant to an
     agreement and plan of merger dated April 27, 1998 by
     and between The Times Mirror Company, TMD Inc, a wholly
     owned subsidiary of Times Mirror and Reed Elsevier U.S.
     Holdings Inc., Reed Elsevier Overseas BV,
     CBM Acquisition Parent Co, MB Parent and CBM MergerSub
     Corp. The transactions are fully described in the plan
     of merger attached. The purpose of the transaction was
     to dispose of Matthew Bender in a transaction that
     would qualify as reorganization under Section 368 of
     the Internal Revenue Code of 1986 as amended.

Times Mirror’s Financial Reporting Following the Close of the
Bender Transaction

     On August 13, 1998, Unterman signed Times Mirror’s

Form 10-Q, Quarterly Report Pursuant To Section 13 or 15(d) of

the Securities Exchange Act of 1934, for the company’s quarterly

period ended June 30, 1998 (August 13, 1998, Form 10-Q).

Included in the August 13, 1998, Form 10-Q were condensed

consolidated financial statements for Times Mirror, notes to the

condensed consolidated financial statements, all of which were

unaudited, and management’s discussion and analysis of the

company’s financial condition and the results of the company’s

operations.   The notes to these financial statements contained,

in pertinent part, the following comments:

     Note 3–-Discontinued Operations

          The Company signed definitive agreements with Reed
     Elsevier plc on April 26, 1998 for the disposition of
     Matthew Bender & Company, Incorporated (Matthew
     Bender), the Company’s legal publisher, in a tax-free
     reorganization and the sale of Times Mirror’s 50%
                             - 90 -

     ownership interest in Shepard’s. The two transactions
     were valued at $1.65 billion in the aggregate and were
     completed on July 31, 1998. The disposition of Matthew
     Bender was accomplished through the merger of an
     affiliate of Reed Elsevier with and into Matthew Bender
     with Matthew Bender as the surviving corporation in the
     merger. As a result of the merger, TMD, Inc., a wholly
     owned subsidiary of Times Mirror, received all of the
     issued and outstanding common stock of CBM Acquisition
     Parent Co. (MB Parent). MB Parent is a holding company
     that owns controlling voting preferred stock of Matthew
     Bender with a stated value of $61,616,000 and
     participating stock of Matthew Bender. MB Parent is
     also the sole member of Liberty Bell I, LLC (Liberty
     Bell I). Affiliates of Reed Elsevier own voting
     preferred stock of MB Parent with a stated value of
     $68,750,000 which affords them voting control over
     MB Parent, subject to certain rights held by Times
     Mirror with respect to Liberty Bell I. Concurrently
     with the closing of the merger, the Company became the
     sole manager of Liberty Bell I and controls its
     operations and assets. At the time of the merger, the
     principal asset of Liberty Bell I was $1,375,000,000 of
     cash. The consolidated financial statements of Times
     Mirror will include the accounts of Liberty Bell I.

     The portion of the August 13, 1998, Form 10-Q entitled

“Management’s Discussion and Analysis of Financial Condition and

Results of Operations” included the following statements:

     General

          In the second quarter of 1998, the Company reached
     agreements to divest its legal publisher
     Matthew Bender & Company, Incorporated (Matthew
     Bender), its 50% ownership interest in legal citation
     provider Shepard’s, and its health sciences publisher
     Mosby, Inc. (Mosby). On July 31, 1998, the Company
     completed the divestiture of Matthew Bender in a tax-
     free reorganization and the sale of the Company’s
     interest in Shepard’s to Reed Elsevier plc. The two
     transactions were valued at $1.65 billion in the
     aggregate. * * *

          In anticipation of the expected impact of the
     divestitures, the Company has begun a comprehensive
                           - 91 -

review of its business configurations, operating
systems and other investments to determine economically
attractive actions it can take to prepare for future
growth. * * *

     In addition, the pace of share repurchase activity
will be accelerated to result in the repurchase of
approximately 9.0 million shares of Series A common
stock in 1998. The Company purchased 2.1 million
shares through the 1998 second quarter. On July 27,
1998, the Company entered into a forward purchase
contract to purchase 2.0 million shares of Series A
common stock. Additionally, 2.7 million shares of
Series A common stock were purchased subsequent to
June 30, 1998.

          *    *    *      *    *   *   *

Liquidity and Capital Resources

          *    *    *      *    *   *   *

Acquisitions and Dispositions

          *    *    *      *    *   *   *

* * * Concurrently with the closing of the Matthew
Bender transaction, the Company became the sole manager
of Liberty Bell I, LLC (Liberty Bell I), the principal
asset of which was approximately $1.38 billion of cash.
Subsequent to such closing, Liberty Bell I purchased
2.7 million shares of the Company’s Series A common
stock. The Company intends to deploy the remaining
assets of Liberty Bell I to finance acquisitions and
investments, including purchases of the Company’s
common stock, and does not intend to use those funds
for the Company’s working capital purposes or to retire
the Company’s debt. * * *

          *    *    *      *    *   *   *

Common Share Repurchases

     The Company repurchased 2.1 million and
6.5 million shares of its Series A common stock during
the year to date periods ended June 30, 1998 and 1997,
respectively. On July 27, 1998, the Company entered
into a forward purchase contract to purchase
                               - 92 -

     2.0 million shares of Series A common stock.
     Additionally, Liberty Bell I purchased 2.7 million
     shares of Series A common stock subsequent to June 30,
     1998. The Company believes that the purchase of shares
     of its common stock by Liberty Bell I is an attractive
     investment for Liberty Bell I that will also enhance
     Times Mirror shareholder value as well as offset
     dilution from the shares of common stock issued under
     the Company’s stock-based employee compensation and
     benefit programs. * * *

     On August 17, 1998, Unterman signed Times Mirror’s Form 8-K,

Current Report Pursuant To Section 13 or 15(d) of the Securities

Exchange Act of 1934, which reported the events of July 31, 1998,

to the Securities and Exchange Commission (SEC) (August 17, 1998,

Form 8-K).   Included in the August 17, 1998, Form 8-K was an

unaudited pro forma condensed consolidated balance sheet that

reflected Times Mirror’s disposition of Bender and its 50-percent

interest in Shepard’s.   The adjustments shown in the pro forma

condensed consolidated balance sheet gave effect to Times

Mirror’s disposition of Bender and its 50-percent interest in

Shepard’s as if those transactions had occurred on June 30, 1998.

In so doing, the pro forma condensed consolidated balance sheet

recorded the gain on Times Mirror’s disposition of Bender and its

50-percent interest in Shepard’s by debiting “Cash and cash

equivalents”, an asset category, $1,649,650,000.

     On February 22, 1999, Willes signed Times Mirror’s annual

shareholder report for 1998.   In the section entitled “Letter to

Shareholders”, Willes made the following statements:
                                - 93 -

     1998 was a record year for Times Mirror. * * *
     Clearly our biggest accomplishment last year was the
     divestiture of Matthew Bender and Mosby for over
     $2 billion in value, a whopping 17 times cash flow.
     These transactions eliminated a major strategic
     vulnerability for the company. And because they were
     done in a tax-efficient way, we can redeploy the
     resources in ways that will enhance the earnings power
     of Times Mirror.

In addition, the section entitled “A Crisis of Growth” contained

the following statements:

          In 1998 * * * [Newsday] again increased
     circulation and revenue, partly because it employed
     innovative ventures to do so. * * * It has organized
     a separate effort to distribute advertising shoppers
     throughout Long Island and New York City and a Times
     Mirror affiliate just recently acquired a chain of
     weekly papers to increase Newsday’s role in printed
     advertising in its circulation area.

               *    *       *   *    *   *   *

          Fortunately for a company responding to a changing
     world, Times Mirror has immense resources. The sale in
     1998 of the Matthew Bender and Mosby legal and medical
     publishing units has given Times Mirror a gain of
     $1.35 billion.

          That enormous chunk of capital awaits redeployment
     in Times Mirror operations or in acquisition of other
     companies. * * *

          * * * Times Mirror is budgeting $300 million for
     acquisitions in 1999. * * *

          * * * Chains of small newspapers are being
     acquired in the circulation areas of Newsday and The
     Baltimore Sun. Up to $50 million a year is being
     invested in venture capital backing for Internet start-
     ups to gain expertise and give the company expertise
     and participation in developing technologies.

          * * * The big $1.3-billion proceeds from the
     Mosby-Bender sale would be brought into play if
     newspaper acquisition opportunity came up in adjacent
                             - 94 -

     markets, such as San Diego or Las Vegas. Times Mirror
     could swing a very big acquisition: With its own
     capital plus borrowing power, the company could easily
     finance a $4-billion, even a $5-billion acquisition.

The section entitled “Financial Questions and Answers” contained

the following statements:

     Following the 1998 divestitures, Times Mirror has
     considerable cash resources. What are your priorities
     for reinvestment?

     Times Mirror has significant financial flexibility as
     we enter 1999. With control over more than $1 billion
     of cash resources and further debt capacity available,
     we are very well positioned to pursue new
     opportunities.

     Unterman and Times Mirror’s board of directors signed Times

Mirror’s 1998 Form 10-K on March 4, 1999.   Part I contained the

following statements:

          During 1998, Times Mirror engaged in several
     strategic transactions including the divestiture of
     Matthew Bender & Company, Incorporated, a publisher of
     legal information, the Company’s 50% interest in
     Shepard’s, a legal citation provider, and Mosby, Inc.,
     a publisher of health science information. * * * In
     February 1999, an investment affiliate of the Company
     acquired Newport Media, Inc., a publisher of shopper
     publications in the Long Island and New Jersey areas.

          The Company continued to have an active share
     purchase program with a total of 16.7 million shares of
     Series A Common Stock acquired by the Company or its
     affiliates during 1998 * * *. In 1998, the Company, in
     anticipation of the expected impact of divestitures,
     also began a comprehensive review of its business
     configurations, operating systems and other investments
     to determine economic actions it could take to prepare
     for future growth. * * *

     Part II contained, among other information, management’s

discussion and analysis of the company’s financial condition and
                              - 95 -

results of operations, the audited consolidated financial

statements for Times Mirror, and the notes to the company’s

consolidated financial statements.     According to Times Mirror’s

consolidated balance sheets, the company’s current assets totaled

$1,629,259,000 as of December 31, 1998, and its total assets

amounted to $4,218,306,000 as of that time.    Both of these

amounts included the “proceeds of reorganization”, i.e., the

proceeds from (1) the Bender transaction, (2) the sale of Times

Mirror’s 50-percent interest in Shepard’s, and (3) the Mosby

transaction.

     The portion of part II of Times Mirror’s 1998 Form 10-K that

comprised management’s discussion and analysis of Times Mirror’s

financial condition and results of operations contained the

following statements:

     OVERVIEW

          The Company achieved record earnings in 1998 with
     net income of $1.42 billion, or $16.06 per share on a
     diluted basis, compared with 1997 net income of
     $250.3 million, or $2.29 per share. The 1998 results
     reflect:

          •     An after-tax gain of $1.35 billion, or $15.50
                per share, on the disposition of Matthew
                Bender/Shepard’s and Mosby and $30.8 million,
                or $.35 per share, of after-tax losses
                associated with discontinuance of certain
                other businesses.

                *    *    *    *     *     *    *

          •     Share purchases in 1998 which reduced
                the number of shares of common stock
                outstanding for financial reporting
                          - 96 -

          purposes to 73.4 million at December 31,
          1998 compared with 87.9 million at
          December 31, 1997.

          *       *   *   *    *     *   *

Discontinued Operations

     On July 31, 1998, the Company completed the
divestiture of Matthew Bender & Company, Incorporated
and its 50% ownership in legal citation provider
Shepard’s to an affiliate of Reed Elsevier, Inc. in a
transaction valued at $1.65 billion. Additionally, on
October 9, 1998, the Company completed the divestiture
of Mosby, Inc., its health science and medical
publisher, to Harcourt General, Inc. in a transaction
valued at $415.0 million.

          *       *   *   *    *     *   *

Share Purchases

     Share purchases continued in 1998 through open
market transactions, accelerated purchases and
purchases by an affiliated limited liability company.
A total of 16.7 million Series A common shares were
acquired during 1998 which more than offset 2.1 million
shares issued as a result of the exercise of stock
options.

CONSOLIDATED RESULTS OF OPERATIONS

          *       *   *   *    *     *   *

1998 Compared with 1997

          *       *   *   *    *     *   *

      Earnings per share for 1998 benefited principally
from the net gain on divestitures as well as a
reduction in the average number of common shares
outstanding and lower preferred dividend requirements.
* * *

     Net interest expenses declined in 1998 due to an
increase in interest income resulting from investment
activity of the affiliated limited liability companies
created as part of the Matthew Bender and Mosby
                        - 97 -

transactions. Higher interest income more than offset
a rise in interest expense primarily due to increased
debt levels attributable to common stock purchases, the
1997 third quarter recapitalization and new
acquisitions.

          *    *    *    *    *    *    *

LIQUIDITY AND CAPITAL RESOURCES

          *    *    *    *    *    *    *

Acquisitions

          *    *    *    *    *    *    *

     In February 1999, Eagle New Media Investments,
LLC, an investment affiliate of the Company, acquired
Newport Media, Inc., a publisher of shopper
publications in the Long Island and New Jersey areas,
for $132 million.

Dispositions

     On July 31, 1998, the Company completed the
divestiture of Matthew Bender in a tax-free
reorganization and the sale of the Company’s 50%
ownership interest in Shepard’s to Reed Elsevier plc.
The two transactions were valued at $1.65 billion in
the aggregate. Proceeds from the sale of Shepard’s
were used to pay down commercial paper and short-term
borrowings of $222.4 million. Concurrently with the
closing of the Matthew Bender transaction, the Company
became the sole manager of Eagle New Media Investments,
LLC (Eagle New Media). At December 31, 1998, the
assets of Eagle New Media were $605.8 million of cash
and cash equivalents, $753.0 million of Times Mirror
stock, $15.0 million of marketable securities and
$22.3 million of other assets. On October 9, 1998, the
Company completed the divestiture of Mosby, Inc. to
Harcourt General, Inc. in a transaction valued at
$415.0 million. Concurrently with the closing of the
Mosby, Inc. transaction, the Company became the sole
manager of Eagle Publishing Investments, LLC (Eagle
Publishing). At December 31, 1998, the assets of Eagle
Publishing were $377.2 million of cash and cash
equivalents, $34.5 million of marketable securities and
$20.1 million of other assets. * * * The Company
                              - 98 -

     intends to deploy the assets of both LLCs to finance
     acquisitions and investments, including purchases of
     the Company’s common stock, and does not intend to use
     those funds for the Company’s general working capital
     purposes. For financial reporting purposes, Eagle New
     Media and Eagle Publishing are consolidated with the
     financial results of the Company.

     The portion of part II of Times Mirror’s 1998 Form 10-K that

comprised the notes to the company’s consolidated financial

statements included the following:

     Note 4–-Reorganization

          During the third quarter of 1998, the Company
     completed the disposition of Matthew Bender in a tax-
     free reorganization with Reed Elsevier plc. The
     disposition of Matthew Bender was accomplished through
     the merger of an affiliate of Reed Elsevier with and
     into Matthew Bender with Matthew Bender as the
     surviving corporation in the merger. As a result of
     the merger, TMD, Inc., a wholly-owned subsidiary of
     Times Mirror, received all of the issued and
     outstanding common stock of CBM Acquisition Parent Co.
     (MB Parent). MB Parent is a holding company that owns
     controlling voting preferred stock of Matthew Bender
     with a stated value of $61,616,000 and participating
     stock of Matthew Bender. MB Parent is also the sole
     member of Eagle New Media Investments, LLC (Eagle New
     Media). Affiliates of Reed Elsevier owned voting
     preferred stock of MB Parent with a stated value of
     $68,750,000 which affords them voting control over MB
     Parent, subject to certain rights held by Times Mirror
     with respect to Eagle New Media. Concurrently, with
     the closing of the merger, the Company became the sole
     manager of Eagle New Media and controls its operations
     and assets. At December 31, 1998, the assets of Eagle
     New Media were $605,786,000 of cash and cash
     equivalents, $752,956,000 (13,362,000 shares) of
     Series A common stock of Times Mirror, $14,952,000 of
     marketable securities and $22,270,000 of other assets.
     The consolidated financial statements of the Company
     include the accounts of Eagle New Media.

               *    *    *    *      *   *   *
                        - 99 -

     The Company intends to deploy the assets of both
LLCs to finance acquisitions and investments, including
purchases of the Company’s common stock, and does not
intend to use those funds for the Company’s general
working capital purposes.

          *    *    *    *    *    *    *

Note 13–-Capital Stock and Stock Purchase Program

          *    *    *    *    *    *    *

     Treasury Stock. Treasury stock includes shares of
Series A common stock and Series A preferred stock
owned by affiliates as well as Series A common stock
purchased by the Company as part of the stock purchase
program. Approximately 13,262,000 * * * shares of
Series A common stock included in treasury stock are
owned by Eagle New Media * * *

     Stock Purchases. During 1998, the Company and
Eagle New Media purchased 16,355,000 common shares for
a total cost of $947,203,000. * * *

          *    *    *    *    *    *    *

     In connection with the Company’s ongoing stock
purchase program, in October 1998, the Company’s Board
of Directors authorized the purchase over the next two
years of an additional 6,000,000 shares of common
stock. The aggregate remaining shares authorized for
purchase at December 31, 1998 was approximately
1,100,000 shares. The Company believes that the
purchase of shares of its common stock is an attractive
investment for Eagle New Media which will enhance Times
Mirror shareholder value as well as to offset dilution
from shares of common stock issued under the Company’s
stock-based employee compensation and benefit program.
In February 1999, the Board of Directors authorized the
purchase of an additional amount of up to 6,000,000
shares of its Series A common stock.

          *    *    *    *    *    *    *

Note 21–-Subsequent Events

          *    *    *    *    *    *    *
                               - 100 -

          In February 1999, Eagle New Media Investments,
     * * * LLC, an investment affiliate of the Company,
     acquired Newport Media, Inc., a publisher of shopper
     publications in the Long Island and New Jersey areas,
     for approximately $132,000,000.

     Efrem Zimbalist III, who had succeeded Unterman as chief

financial officer of Times Mirror, signed Times Mirror’s 1999

Form 10-K on March 29, 2000.   Part I contained the following

statements:

     ITEM 1.   BUSINESS.

     GENERAL

                *    *     *    *    *   *    *

          During 1999, Times Mirror engaged in several
     strategic transactions including the acquisition by an
     investment affiliate of Newport Media, Inc., a
     publisher of shopper publications in the New York and
     New Jersey areas, ValuMail, Inc., a shared mail company
     that distributes preprinted advertising in Connecticut
     and Massachusetts, and Airspace Safety Analysis
     Corporation, a provider of airspace utilization and
     Federal Aviation Administration compliance services for
     the telecommunications and aviation industries. * * *

          In September 1999, Times Mirror, its affiliates
     and its largest stockholders, the Chandler Trusts,
     completed a transaction that, for financial reporting
     purposes, reduced Times Mirror’s outstanding common
     stock by 12.4 million shares and reduced Times Mirror’s
     then outstanding Series C Preferred Stock by 501,000
     shares. * * *

The annual report referred to various investment activities in

newspaper publishing as directly engaged in by Times Mirror.    The

annual report contained no reference to Reed as having any

interest in the “affiliate” actually engaged in the investment

activity.
                             - 101 -

     Part II of Times Mirror’s 1999 Form 10-K contained, among

other information, management’s discussion and analysis of the

company’s financial condition and results of operations, audited

consolidated financial statements for Times Mirror, and the notes

to the company’s consolidated financial statements.   The portion

of part II that comprised management’s discussion and analysis of

Times Mirror’s financial condition and results of operations

contained the following statements:

     Overview

                *   *    *    *       *   *   *

     1999 Recapitalization

          In September 1999, the Company completed a
     recapitalization transaction with its largest
     shareholders, the Chandler Trusts, in which the
     Company, including certain of its affiliates, and the
     Chandler Trusts each contributed assets worth
     $1.24 billion to TMCT II, LLC, a newly formed limited
     liability company. The 1999 recapitalization resulted
     in a net effective reduction, for financial reporting
     purposes, in the number of shares of the Series A and C
     common stocks by 12.4 million shares and in the
     Company’s Series C-1 and C-2 preferred stocks by
     501,000 shares. * * *

                *   *    *    *       *   *   *

     Liquidity and Capital Resources

          * * * In 1999, funds from the Company’s
     investment affiliates created as part of the 1998
     divestitures of the Company’s legal and medical
     publishing businesses, as well as proceeds from new
     debt issuances were used to finance the 1999
     recapitalization and acquisitions. In the second half
     of 1998, the company utilized a portion of the
     investment affiliates resources for share purchases and
     acquisitions. * * *
                         - 102 -

          *    *    *     *    *   *    *

Dispositions

          *    *    *     *    *   *    *

     In July 1998, the Company completed the
divestiture of Matthew Bender in a tax-free
reorganization and the sale of the Company’s 50%
ownership interest in Shepard’s to Reed Elsevier plc.
The two transactions were valued at $1.65 billion in
the aggregate. In October 1998, the Company completed
the divestiture of Mosby, Inc. to Harcourt General,
Inc. in a transaction valued at $415.0 million.
Concurrently with the closing of the Matthew Bender and
Mosby, Inc. transactions, the Company became the sole
manager of Eagle New Media Investments, LLC (Eagle New
Media) and Eagle Publishing Investments, LLC (Eagle
Publishing). A substantial portion of the assets of
Eagle New Media and Eagle Publishing were utilized in
connection with the 1999 recapitalization (see Note 2).
The Company intends to deploy the assets of both Eagle
New Media and Eagle Publishing to finance acquisitions
and investments, including purchases of the Company’s
common stock, and does not intend to use those funds
for the Company’s general working capital purposes.

Common Share Purchases

     During 1999, the Company and Eagle New Media
purchased 3.2 million shares of the Company’s Series A
common stock which more than offset 2.0 million shares
issued as a result of the exercise of stock options
* * *.

     The Company believes that the purchase of shares
of its common stock is an attractive investment for
Eagle New Media which will also enhance Times Mirror
shareholder value as well as offset dilution from
shares of common stock issued under the Company’s
stock-based employee compensation and benefit programs.
The Company and its affiliates expect to make share
purchases primarily to offset stock option exercises,
during the next two years in the open market or in
private transactions, depending on market conditions,
and such purchases may be discontinued at any time.
* * * As of December 31, 1999, the Company and its
                              - 103 -

     affiliates are authorized to purchase 3.9 million
     shares of Series A common stock.

The LLC’s Financial Statements for the Fiscal Years Ended
December 31, 1999 and 1998

     On April 6, 2000, Udovic faxed to Fontaine a copy of the

LLC’s unaudited financial statements for the fiscal years ended

December 31, 1999 and 1998.   A statement of operations was part

of these financial statements.       On the statement of operations,

the LLC reported $2,435,000 and $10,132,000 of dividend income

attributable to its Times Mirror stock for 1998 and 1999,

respectively.

     Included with the LLC’s financial statements were notes that

contained, in pertinent part, the following comments:

     Note 1–-Basis of Preparation

     * * * The Company’s sole manager is The Times Mirror
     Company who controls its operations and assets. The
     Company began operations on July 31, 1998.

                *   *    *       *      *    *    *

     Note 2--Cash and Cash Equivalents, Marketable
     Securities, Available-for-sale Securities and
     Investments

                *   *    *       *      *    *    *

     Investments in Times Mirror stock are reported at cost,
     as they are restricted from sale because the Company is
     considered an affiliate of Times Mirror. The fair
     value of the Times Mirror stock based on its quoted
     market price was $1,015,186,000 and $742,666,000 at
     December 31, 1999 and 1998, respectively. * * *

                *   *    *       *      *    *    *
                                - 104 -

     Note 4--1999 Recapitalization

     In September 1999, the Company and certain of its
     affiliates participated in a transaction (1999
     recapitalization) involving agreements with Times
     Mirror Company’s largest shareholders, Chandler Trust
     No. 1 and Chandler Trust No. 2. The 1999
     recapitalization resulted in the formation of a new
     limited liability company, TMCT II, LLC (TMCT II).

     Pursuant to the TMCT II contribution agreement, the
     Company contributed a total of $233,252,000 in cash and
     cash equivalents.

On May 31, 2000, the board of directors of MB Parent accepted and

approved the LLC’s financial statements for the fiscal years

ended December 31, 1999 and 1998.

IRS Determinations

     On August 14, 2002, the IRS sent to petitioner a statutory

notice of deficiency with respect to petitioner’s Federal income

tax for 1998.   In the statutory notice of deficiency, the IRS

made the following determinations regarding the Bender

transaction:

          1. $1,375,000,000 is the amount realized in 1998
     under Code section 1001 by TMD in exchange for the 100%
     common stock interest in MB [Bender].

          2. In 1998, TMD must recognize capital gain in
     the amount of $1,322,035,840, as computed below. * * *
     TMD’s exchange of its 100% common stock interest in MB
     is ineligible for nonrecognition treatment under Code
     section 354 because the series of prearranged
     transactions that included the merger of Bender
     Mergersub into MB failed to qualify as a
     “reorganization” under section 368 of the Code.

In addition, the IRS explained the basis for its determinations

under the following headings:    “A.   TMD CASHED OUT ITS INVESTMENT
                              - 105 -

IN MB”, “B.   TMD FAILED TO EXCHANGE ITS MB COMMON STOCK FOR STOCK

OF MB PARENT WORTH AT LEAST $1.1 BILLION”, and “C.    AFTER THE

MERGER, POST-MERGER MB, THE SURVIVING CORPORATION FAILED TO HOLD

‘SUBSTANTIALLY ALL’ OF ITS PROPERTIES AND THE PROPERTIES OF THE

‘MERGED’ CORPORATION”.   Under the last heading, the notice

elaborated:

     D.   TMD RECEIVED CONSIDERATION OTHER THAN VOTING
          STOCK.

          To qualify as a reorganization under Code section
     368(a)(1)(B), only voting stock may be used by the
     acquiring corporation. The merger of Bender Mergersub
     into MB could not qualify as a “B” reorganization if
     TMD received, in exchange for its MB common stock, any
     consideration other than voting stock (“boot”).

          In exchange for its MB common stock, TMD received
     MB Parent common stock and constructively received the
     rights to manage Eagle I, which it assigned to TM.
     Immediately after the merger, Eagle I’s sole asset was
     $1.375 billion in cash. The provisions of the Eagle I
     LLC Agreement, coupled with the broad powers granted to
     the manager, gave TM direct access to and control over
     the $1.375 billion.

          The rights to manage Eagle I were not voting
     stock, had substantial value, and were constructively
     received by TMD in exchange for its MB common stock.
     Since TMD received boot in exchange for its interest in
     MB, the merger of Bender Mergersub into MB failed to
     qualify as a reorganization under Code section
     368(a)(1)(B).

The notice also determined that section 269 applies to deny

nonrecognition treatment of the Bender transaction.

     During trial of this case, the parties agreed that TMD’s

adjusted basis in its Bender common stock was $78,454,130 as of
                              - 106 -

July 31, 1998, rather than the $52,964,160 amount that had been

determined by the IRS in the statutory notice of deficiency.

                     ULTIMATE FINDINGS OF FACT

     The primary consideration received by Times Mirror, through

TMD, for transferring control over the operations of Bender to

Reed was control over $1.375 billion paid by Reed, through

MB Parent, to the LLC.

     The agreements and corporate organization documents entered

into by Times Mirror and Reed negated any meaningful fiduciary

obligations between Times Mirror and Reed with respect to Times

Mirror’s control over the cash or Reed’s operation of Bender.

     The MB Parent common stock held by TMD had a value of less

than $1.1 billion and less than 80 percent of the $1.375 billion

paid by Reed.

     The Bender transaction effected a sale of Bender by TMD to

Reed.

                              OPINION

     Section 354(a) states the general rule that “No gain or loss

shall be recognized if stock or securities in a corporation a

party to a reorganization are, in pursuance of the plan of

reorganization, exchanged solely for stock or securities in such

corporation or in another corporation a party to the

reorganization.”   Section 356 requires recognition of gain from

an exchange in which property other than that permitted under
                              - 107 -

section 354 (or section 355) (i.e., boot) is received; the gain

recognized is not in excess of the sum of money or the fair

market value of other property received in the exchange.   Section

368 sets forth definitions of corporate reorganizations that

qualify for nontax treatment under section 354(a).

     Times Mirror and its advisers intended that the Bender

transaction qualify as a tax-free “reverse triangular merger”

under section 368(a)(1)(A) and (2)(E).   As described by

petitioner, a reverse triangular merger is a statutory merger in

which the merged corporation (MergerSub) merges with and into the

target corporation (Bender) in exchange for stock of a

corporation (MB Parent), which, immediately prior to the merger,

controlled the merged corporation.

     Respondent contends that the Bender transaction does not

qualify as a reverse triangular merger because TMD received more

than qualifying stock of MB Parent and the transaction thus fails

to satisfy the “exchange” requirement of section

368(a)(2)(E)(ii), that is:   “in the transaction, former

shareholders of the surviving corporation exchanged, for an

amount of voting stock of the controlling corporation, an amount

of stock in the surviving corporation which constitutes control

of such corporation.”   Section 368(c) defines “control” as “the

ownership of stock possessing at least 80 percent of the total

combined voting power of all classes of stock entitled to vote
                                - 108 -

and at least 80 percent of the total number of shares of all

other classes of stock of the corporation.”    Respondent argues

that TMD’s gain on the Bender transaction is taxable unless the

fair market value of qualifying consideration, the MB Parent

common stock, was at least equal in value to a “controlled block”

(80 percent) of Bender stock.    The parties agree that this

requirement means that the MB Parent common stock must have had a

value of $1.1 billion for the transaction to qualify as a reverse

triangular merger.

     Alternatively, and in order to assert reliance on certain

rulings of respondent, petitioner argues that the Bender

transaction qualifies under section 368(a)(1)(B), which provides:

          SEC. 368(a).   Reorganization.--

               (1) In general.–-For purposes of parts I and
          II and this part, the term “reorganization”
          means--

               *     *    *      *    *   *    *

                    (B) the acquisition by one corporation,
               in exchange solely for all or a part of its
               voting stock (or in exchange solely for all
               or a part of the voting stock of a
               corporation which is in control of the
               acquiring corporation), of stock of another
               corporation if, immediately after the
               acquisition, the acquiring corporation has
               control of such other corporation (whether or
               not such acquiring corporation had control
               immediately before the acquisition);

Petitioner’s alternative position would not require valuation of

the MB Parent common stock.   It would, however, require us to
                              - 109 -

conclude that Times Mirror’s control over the cash in the LLC was

not part of the consideration received in the Bender transaction

because it was not intended by Times Mirror or Reed to be a

“separate asset”.

     Respondent argues that the Bender transaction did not

qualify under section 368(a)(1)(B) because TMD did not exchange

its Bender stock solely for voting stock.    In addition,

respondent argues that petitioner has belatedly changed its

theory and should be precluded from doing so.

     In form, at the conclusion of the Bender transaction, TMD

was the holder of MB Parent common stock and no longer owned

Bender common stock.   Determination of whether the MB Parent

common stock had a value of $1.1 billion or, in the alternative,

whether the sole consideration exchanged for the Bender common

stock was the MB Parent common stock requires a factual analysis

of the totality of the Bender transaction.    Because the same

facts lead us to our conclusions on both theories, we do not need

to decide whether petitioner is too late in asserting its section

368(a)(1)(B) argument.

Factual Analysis of the Bender Transaction

     Not surprisingly, the parties differ significantly in their

descriptions of the Bender transaction.   While paraphrasing

portions of the record, the parties cannot resist characterizing

events in a manner consistent with their respective positions.
                              - 110 -

Petitioner emphasizes the formalities of the multicorporate

structure, which undeniably was intended and carefully designed

to comply with the requirements for a tax-free reorganization

under section 368.   Petitioner asserts that “respondent

erroneously substitutes his version of the Bender transaction for

what actually transpired.”

     Respondent does not deny that there was a business purpose

for the Bender transaction, i.e., the desire of Times Mirror to

get out of the legal publishing business because of the trends in

that market.   Pointing to specific aspects and results of the

transaction, however, respondent argues:

          All of the unusual features of the Bender
     Transaction structure, the creation of a dormant
     intermediary company (MB Parent) and an enslaved LLC
     (Eagle I), the interlocking tiers of redeemable Bender
     and MB Parent voting preferred stock that transferred
     virtually complete control over Bender to Reed, and the
     provisions of the LLC Agreement, that transferred
     absolute control over the cash to the manager (TM),
     were united to a single purpose: segregate and seal
     off TM’s interest in the cash and Reed’s interest in
     Bender, one from the other.

          The substance of the Bender Transaction is a swap.
     TM gave up Bender for the right to control and
     distribute to itself at will $1.375 billion of cash.
     Reed gave up $1.375 billion of cash for ownership and
     control of Bender. This is hardly the kind of
     readjustment of continuing interests in property under
     modified corporate form that marks a real
     reorganization. * * *

     The proposed findings of fact set forth in the briefs of the

parties cannot be adopted as our findings because they lack

objectivity either by omission or in argumentative descriptions.
                             - 111 -

Rather than attempting to reconcile the parties’

characterizations of particular events, we have reviewed the

entire record and related in great detail the contemporaneous

statements of the parties to the Bender transaction, the

contractual terms, the subsequent conduct of the parties to the

transaction, and the representations of Times Mirror to

shareholders and to regulatory bodies.   The form of the

transaction includes the totality of the contractual arrangements

and is not limited to the design, characterization, and labels

put on the arrangements by the Times Mirror tax advisers.    In

analyzing the terms and provisions of the contractual

arrangements, we have considered the interpretation of the

parties to them, as demonstrated by their conduct.

Times Mirror’s View of the Bender Transaction

     Times Mirror, for good business reasons, decided to take

advantage of the existing trends in legal publishing and the

strong desire of Wolters Kluwer and Reed to acquire Times

Mirror’s interest in Bender and Shepard’s.    The bidders agreed to

the CJV “reorganization” structure promoted by PW and GS and

endorsed by GD&C and E&Y because that was the only way they could

acquire their target.

     Times Mirror was anxious to have the significant proceeds of

its divestiture of Bender to spend on repurchasing its own stock

and diversifying into other emerging areas.   After the proposed
                             - 112 -

structure of the divestiture was presented to the competing

bidders, at the board meeting on April 24, 1998, the board of

directors was told:

     The Price Waterhouse structure separates ownership and
     control so that the acquiring company controls Matthew
     Bender and Times Mirror controls an amount of cash
     equivalent to Matthew Bender’s value, but without
     having paid a tax for the shift in control.

     The steps in this structure * * * involve the creation
     of a special purpose corporation (referred to as
     MB Parent * * *) that is owned partly by Times Mirror
     and partly by the acquiring company. This special
     purpose corporation is controlled by the acquiring
     company through its ownership of relatively low value,
     nonparticipating preferred stock with 80% voting
     control. MB Parent in turn owns preferred stock and
     nonvoting common stock in an acquisition subsidiary
     that will merge with Matthew Bender and a nonvoting
     interest in a single member limited liability company
     that holds the cash referred to above. As a result of
     the merger of Matthew Bender into the acquisition
     subsidiary, Times Mirror will own all of the common
     stock and remaining 20% voting power of MB Parent, the
     special purpose corporation. However, even though
     Times Mirror will not have voting control over
     MB Parent, it will control the limited liability
     corporation holding all of the cash by virtue of being
     the sole (nonequity) manager of the LLC.

     The results are as follows:

     •    Times Mirror will control the LLC, thereby
          controlling the cash in it and any assets or
          businesses acquired with such cash.

     •    Times Mirror and the LLC will be consolidated for
          financial reporting purposes.

     •    The acquiring company will control Matthew Bender
          and will be able to consolidate for financial
          reporting purposes.

     •    The merger of Matthew Bender into the acquisition
          subsidiary in exchange for MB Parent common stock
                             - 113 -

          will qualify as a tax-free reorganization for tax
          purposes (even though such common stock does not
          carry with it voting control).

     •    MB Parent, the LLC and Matthew Bender will not be
          consolidated for tax purposes with either Times
          Mirror or the acquiring company.

     •    At some later date and upon mutual agreement, the
          Matthew Bender and MB Parent preferred stock can
          be redeemed at face value and the nonvoting common
          can be redeemed at a formula price, which would
          leave the acquiring company as the sole owner of
          Matthew Bender and Times Mirror as the sole, and
          controlling owner of MB Parent, with the ability
          to liquidate MB Parent and the LLC without a tax
          cost.

     In a memorandum dated April 29, 1998, E&Y recorded the

following:

     Times Mirror has entered into an agreement with Reed
     Elsevier for the sale of Matthew Bender for
     $1,375,000,000 and the sale of Times Mirror’s interest
     in Shepard’s Inc. for $225,000,000. The sale of
     Matthew Bender is structured as a reorganization in
     which the $1,375 million proceeds from the sale will
     end up in an LLC whose ownership is as shown in the
     attached chart. Through the various shareholder
     agreements, certificates of incorporation and the LLC
     management agreement, Times Mirror has total control
     over the assets and operations of the LLC and Reed
     Elsevier has total control over the assets and
     operations of Matthew Bender. The structure is
     designed to result in no tax due by Times Mirror on the
     profit from the sale of Matthew Bender.

               *     *   *    *    *    *    *

     Consolidation

     * * * Times Mirror controls the assets of the LLC
     through the management agreement, which specifically
     states that Times Mirror has no fiduciary duty to the
     holder of Acquisition Parent and may use its discretion
     as to the use of the assets. Times Mirror may have the
     LLC buy its own debt instruments or Times Mirror stock,
                              - 114 -

     make business acquisitions or any other transaction to
     the benefit of Times Mirror. The only limitation is
     that Times Mirror may not upstream LLC assets to
     itself.

                *    *    *    *    *     *     *

     Times Mirror has the ability to ensure that the Board
     of Directors of Acquisition Parent may not do anything
     that may affect the control or viability of the LLC.
     Certain board actions require the unanimous vote of the
     Board. These include:

     •    the incurrence of indebtedness or guarantees of
          indebtedness of Acquisition Parent

     •    the sale, transfer or other disposition, pledge or
          assignment of any portion or all of its LLC
          interest

     •    the issuance of any other securities of
          Acquisition Parent

     All of these factors indicate that Times Mirror not
     only controls the assets of the LLC, but also is the
     beneficiary of all of the ownership risks and rewards
     of the LLC. * * *

     We cannot improve on the descriptions of the Bender

transaction in the above contemporaneous statements of the

participants.   Little more would be required to conclude that the

Bender transaction was, in substance, a sale.       The issue in this

case, however, is to determine whether the “reorganization”

structure satisfies the requirements of sections 354(a) and 368

and precludes taxation of the gain derived from the transaction.

Fiduciary Obligations Among the Parties

     In the context of the dispute over the value of the MB

Parent common stock received by TMD, as discussed below,
                                - 115 -

petitioner argues that Times Mirror, as manager of the LLC, had

fiduciary obligations that precluded unlimited use of the LLC’s

cash and prevented a conclusion that TMD or Times Mirror realized

the proceeds of a sale of Bender.    Respondent contends that Times

Mirror’s only fiduciary obligation under the management agreement

was to itself.    The LLC agreement dated July 28, 1998, contained

provisions including the following:

          9.     Management.

               a. The Manager shall have the sole right to
     manage the business of the Company and shall have all
     powers and rights necessary, appropriate or advisable
     to effectuate and carry out the purposes and business
     of the Company, and no Member or other person other
     than the Manager shall have any authority to act for or
     bind the Company or to vote on or approve any of the
     actions to be taken by the Company (unless otherwise
     expressly required by the Act or other applicable law).
     Notwithstanding the foregoing, the Initial Manager
     shall not take any action in respect of or on behalf of
     the Company, other than the opening of one or more bank
     accounts in the name of the Company, the appointment of
     an agent for service of process for the Company and the
     performance of other ministerial duties in connection
     with the organization and formation of the Company.
     Accordingly, as of the Effective Time of the Merger,
     the Company shall have no liabilities or obligations
     other than pursuant to this Agreement.

                 *     *    *    *    *   *    *

               e. Without limiting the generality of the
     foregoing, to the fullest extent permitted by law,
     including Section 18-1101(c) of the [Delaware Limited
     Liability Company] Act, and without creating any duties
     or obligations of the Manager by implication or
     otherwise, it is expressly acknowledged and agreed that
     to the extent the Manager owes any fiduciary duties or
     similar obligations to the Initial Member [MB Parent]
     under any principles of law or equity or otherwise,
     such duties and obligations shall be owed solely to the
                               - 116 -

     holders of the Initial Member’s [MB Parent’s] common
     equity and not to the holders of any other class of the
     Initial Member’s [MB Parent’s] equity.

Petitioner’s brief, in attacking respondent’s valuation experts,

asserts:

          The LLC Agreement was written with the
     understanding that the manager, TM, would be the 100%
     indirect owner of the MBP [MB Parent] Common. * * *

                *     *    *    *    *     *   *

     * * * the management authority and the MBP Common were
     not owned by two parties; TM was not only the manager,
     but also the 100% indirect owner of the MBP Common,
     which was directly owned by a holding company which TM
     had created to hold TM’s property. The rights to be
     valued are in fact the rights held by one party. * * *

     Petitioner does not point to any provision in the

documentation of the transaction that restricts Times Mirror’s

use of the LLC’s cash, although petitioner asserts limitations

under Delaware law.   Representations of Times Mirror to its

shareholders indicated that the cash in the LLC would not be used

for working capital but would be used for repurchase of stock and

strategic investments.    However, nothing in the documents

contains this restriction on the use of cash for working capital,

which was a management decision consistent only with tax advice

given to Times Mirror.    The advisers, Shefter and Behnia, had

made it clear to Reed before the transaction that “the LLC

agreement will not contain any restrictions on the use of the

cash.”   In any event, cash is fungible.   Use of the LLC’s cash in
                              - 117 -

Times Mirror’s ambitious stock repurchase program obviously freed

up other resources to be used for working capital.

     Reed’s vice president of taxes, Fontaine, who negotiated the

structure on behalf of Reed, testified:

          Q [Counsel for petitioner] And what was Reed’s
     position with regard to nonvoting common stock in the
     structure?

          A [Fontaine] Reed did not like the fact that it
     was common stock. We were hoping that it would be
     changed to a preferred stock because of issues
     surrounding fiduciary duties.

          Q   Could you elaborate?

          A Generally speaking, a common shareholder is
     owed a fiduciary duty, and because Matthew Bender at
     the time would have had a common shareholder of MB
     Parent, and indirectly TMD, that that would be–-there
     would be a fiduciary duty ultimately to Times Mirror as
     a result of that shareholding as to the operations of
     Matthew Bender.

          Q   What was the result of those negotiations?

          A The nonvoting common stock was changed to
     nonvoting participating preferred stock.

Thus, the parties understood that they were deliberately negating

any fiduciary obligations owed to Reed with respect to the cash

or owed to Times Mirror or TMD with respect to Bender operations.

     Times Mirror’s understanding of its rights with respect to

the cash was described in its report to the board on October 8,

1998, as follows:

     Since the July Board meeting, we have continued to
     sharpen our focus on our intended use of the proceeds
     from the Mosby and Matthew Bender dispositions as well
     as our continuing significant free cash flow. It had
                              - 118 -

     not been our assumption that we would immediately turn
     around and use these resources as a war chest to
     finance a major acquisition program, and over the past
     several months we tested this presumption by examining
     in detail the prospect for value creation and the
     acceleration of earnings growth through acquisitions.
     * * *

All subsequent reports to the board, the shareholders, and the

SEC represented that the cash proceeds of the divestiture of

Bender were controlled by Times Mirror and were being used for

Times Mirror’s strategic repurchase of stock and new

acquisitions.   Although petitioner disputes the legal

significance of these representations, it has never suggested

that the representations were not entirely consistent with the

terms of the documentation of the Bender transaction.

     In 1999, Times Mirror, as manager of the LLC, effected a

$21,160,000 cash dividend on MB Parent’s common stock.   Reed

agreed to the amendments to MB Parent’s corporate documents

because Reed had unequivocally given up any interest in the

$1.375 billion or in the earnings on that amount.

Consideration for the Transfer of Bender to Reed

     For purposes of section 368, the basic factual determination

to be made is whether, under the contractual arrangements, the

consideration received by TMD, the formal “divestor” of Bender,

from MB Parent, the formal “divestee”, was, as petitioner

contends, common stock of MB Parent worth at least $1.1 billion

or whether, as respondent contends, the consideration received
                                 - 119 -

was title to the common stock plus effective control over

$1.375 billion–-the amount paid by Reed in the transaction.

Certainly from the standpoint of Times Mirror, control of the

funds was the most important asset received.       From the standpoint

of Reed, control of the Bender operations was the most important

asset received.     Neither TMD nor MB Parent had officers or

employees.     TMD had no operations independent of Times Mirror,

and MB Parent had no operations independent of Reed.       Unterman

testified that Times Mirror was appointed manager of the LLC

because TMD had no employees and was solely owned by Times

Mirror.   He further testified:

          Q [Counsel for petitioner] From your perspective
     as chief financial officer of Times Mirror, was Times
     Mirror’s management authority over the assets of the
     LLC a separate part of the consideration Times Mirror
     received for Matthew Bender?

           A    [Unterman]   Not at all.   It was all one deal.

           Q    Could you explain your response, please?

          A Well, the    economic asset was the cash that was
     in MB parent, and   the LLC was a way of assuring that
     the cash would be   invested in a manner that was
     parallel of Times   Mirror’s interests at all times.

Under the combined terms of the management agreement, MB Parent’s

restated certificate of incorporation, MergerSub’s certificate of

incorporation, the MB Parent stockholders agreement, and the

MergerSub shareholders agreement, all incidents of ownership of

the $1.375 billion were shifted to Times Mirror as of July 31,

1998.
                              - 120 -

     Examination of the voting, dividend, redemption, and

liquidation provisions of the documents, quoted at length in our

findings, confirms respondent’s view that only Times Mirror had a

continuing economic interest in the cash, and only Reed had a

continuing economic interest in Bender.    The structure of MB

Parent and the dividend provisions assured that any dividends

paid to MB Parent from the operations of Bender would be paid to

Reed as dividends on MB Parent’s preferred stock.    Moreover, when

the structure was ultimately unwound, TMD would own MB Parent and

the LLC and Reed would own Bender.

     The foregoing factual analysis demonstrates that the

consideration received by TMD, as the investment subsidiary of

Times Mirror, was not common stock in MB Parent but was control

over the cash deposited in the LLC.     In relation to the arguments

over expert testimony, as discussed below, petitioner asserts

that the common stock and the management authority cannot be

valued separately because it would have been unthinkable to

transfer them separately.   But this argument does not aid

petitioner’s case.   Recognizing that no one would separately

purchase either the common stock or the management authority

confirms respondent’s argument that common stock was not the only

consideration for the transfer and that the common stock, viewed

alone, did not have the value necessary for the transaction to
                             - 121 -

qualify under the reorganization provisions of the Internal

Revenue Code.

Valuation of MB Parent Common Stock

     Petitioner argues that Times Mirror and Reed “conclusively”

agreed that the MB Parent common stock was worth $1.375 billion.

In the context of the entire agreement, however, the description

of the consideration in the merger agreement as common stock was

merely a recital consistent with the intended tax effect.     We

have examined the corporate governing documents to determine

whether the MB Parent common stock possessed the requisite value

for purposes of section 368(c).   Cf. Alumax Inc. v. Commissioner,

109 T.C. 133, 177-191 (1997), affd. 165 F.3d 822 (11th Cir.

1999).

     The factual analysis of the transaction compels the

conclusion that the management authority over the cash in the LLC

had far more value to Times Mirror than the MB Parent common

stock and thus represented the bulk of the consideration.   For

completeness, we discuss briefly the expert testimony and the

context of petitioner’s effective concession that the MB common

stock and the management authority over the LLC were inseparable,

which we conclude establishes that common stock was not the sole

consideration for the Bender transaction.

     Petitioner’s expert, Michael Bradley (Bradley), used a “net

asset value approach” to determine that MB Parent’s common stock
                               - 122 -

was worth $1.375 billion.   Using an “avoided costs approach”,

Bradley determined that the management authority might have a

fair market value ranging from $9.2 million to $44.1 million.

Bradley, however, gave no apparent consideration to the

contractual aspects of the Bender transaction and assumed--

contrary to any reasonable expectation or contractual

possibility-–the immediate dissolution of MB Parent, Bender, and

the LLC as of July 31, 1998, the date of the transaction.

Bradley and petitioner’s other experts, in rebuttal to

respondent’s experts, asserted that, if separated from economic

ownership of the common stock of MB Parent, the management

authority had no value to a hypothetical purchaser.

     Respondent presented three experts who had separately valued

the management authority and the MB Parent common stock.    Alan C.

Shapiro (Shapiro) provided an opinion of the fair market value of

the common stock immediately after the merger.   Like Bradley,

Shapiro began with a determination of net asset value.    Shapiro,

however, reviewed all of the contractual arrangements and

corporate governing documents and concluded that the MB Parent

common stock should be discounted substantially for lack of

control over the assets.    Using various assumptions, such as the

net value of MB Parent’s assets after liabilities and the scope

of fiduciary responsibilities by the manager, Shapiro concluded

that the fair market value of the MB Parent common stock ranged
                              - 123 -

from a negative number, through worthless, to a maximum of

$337 million.

     Respondent also presented the testimony of William R. Zame

(Zame), an economics and mathematics professor, who applied game

theory principles to determine the value of the MB Parent common

stock uncoupled from the management rights over the LLC.   Zame

acknowledged that his computed value was not the same as fair

market value.   He did, however, recognize that:

     [because] the common stock of MB Parent represents a
     derivative claim to the resources of Eagle I, by
     analyzing the nature of that derivative claim it is
     possible to determine the amount a rational, well-
     informed investor might be willing to pay for this
     claim, keeping in mind that there are other competing
     claims to the resources of Eagle I. It is value in
     this sense that this report estimates.

Zame applied probabilities to various assumptions and determined

the most plausible estimates of the value of the MB Parent common

stock as a fraction of the value of the LLC’s assets.   His

analysis concluded that the “upper bounds of the stand-alone

value” of the MB Parent common stock ranged from .595 to .800 of

the value of the LLC.

     Another of respondent’s experts, Michael J. Barclay

(Barclay), addressed the value of the management authority from a

financial standpoint.   Barclay also considered alternative

assumptions about fiduciary duty and concluded that, without a

fiduciary duty from the manager to the LLC, MB Parent, or the MB

Parent common stockholder, the management authority would have a
                              - 124 -

value approaching $1.375 billion.   Assuming a fiduciary duty,

Barclay opined that the management authority would have a value

of 40 percent of $1.375 billion.

     Referring to Bradley’s report, petitioner asserts:

     Respondent’s valuation approach caused his experts to
     value rights that did not exist: common stock in an
     entity managed by an unrelated, hostile manager, and a
     management authority giving unconstrained powers to an
     unrelated, hostile manager. Respondent’s experts
     assumed a hypothetical transaction with no resemblance
     to the actual transaction or rights. * * *

Petitioner claims that the management authority was an

uncompensated obligation, not an asset, assigned to Times Mirror

as the “residual claimholder” of the LLC’s assets.

     It is indeed unlikely that the authority of Times Mirror

under the management agreement would be separated from TMD’s

ownership of the MB Parent common stock in the real world.

However, separation of the management authority from the putative

holder of the cash is part of the structure adopted by Times

Mirror so that it could maintain its position that the only

consideration received by TMD in the Bender transaction was the

MB Parent common stock.   Times Mirror and its advisers created

the scenario that makes it necessary to value the MB Parent

common stock at least as a portion of the total consideration.

To support its statutory argument, petitioner is asking us to

give effect to a fictional separation of the MB Parent common

stock transferred to TMD from the management authority
                               - 125 -

transferred to Times Mirror.    Additionally, petitioner’s

criticism of respondent’s experts’ valuation applies equally to

petitioner’s valuation, i.e., petitioner’s experts ignore

relevant facts concerning the property to be valued.

     We do not need to reach any judgment about the fiduciary

obligations that may or may not exist under Delaware law.    It is

enough to observe that there is uncertainty on that subject,

which uncertainty affects value.    See Estate of Newhouse v.

Commissioner, 94 T.C. 193, 231-233 (1990).    We need not determine

actual value of the MB Parent common stock, only proportionate

value, i.e., whether the stock represents 80 percent of the total

consideration paid by Reed.    It is possible to engage in

interminable arguments about the reports of the various experts

presented by the parties in this case.    To do so, however, would

serve no useful purpose, because it would not affect the

commonsense conclusions that (1) the MB Parent common stock

cannot be isolated and treated as the sole consideration

transferred to TMD for its divestiture of Bender and (2) the

common stock of MB Parent, objectively, had a value less than

$1.1 billion and less than 80 percent of the $1.375 billion paid

by Reed.

Pertinent Precedents

     Respondent invites us to adopt a broad-based approach and

apply the “spirit” of the reorganization provisions in order to
                               - 126 -

deter the type of abuse that respondent perceives the Bender

transaction to be.    We need not and do not accept respondent’s

invitation.   We are, however, mindful of the precedents and

judicial homilies that support respondent’s position.

     The source of most “substance over form” arguments, of

course, is Gregory v. Helvering, 293 U.S. 465 (1935).    In oft

quoted language, the Supreme Court framed the issue as follows:

     The legal right of a taxpayer to decrease the amount of
     what otherwise would be his taxes, or altogether avoid
     them, by means which the law permits, cannot be
     doubted. But the question for determination is whether
     what was done, apart from the tax motive, was the thing
     which the statute intended. * * * [Id. at 469;
     citations omitted.]

     Gregory involved a purported statutory reorganization and

thus is particularly applicable here.    Petitioner argues,

however, that “In the 70 years since Gregory was decided, no

court has applied substance-form principles to override technical

compliance supported by business purpose and true economic

effect.”   Indeed, in Gregory, the Supreme Court disregarded the

form of a transaction as having no independent significance.

Before elaborating on the application of this principle and “true

economic effect” in this case, we acknowledge the so-called

progeny of Gregory.

     Respondent cites Minn. Tea Co. v. Helvering, 302 U.S. 609,

613-614 (1938), in which the Supreme Court stated that “A given

result at the end of a straight path is not made a different
                              - 127 -

result because reached by following a devious path.    * * *   The

controlling principle will be found in Gregory v. Helvering”.

     Respondent also relies on another “reorganization” case,

West Coast Mktg. Corp. v. Commissioner, 46 T.C. 32 (1966), in

which the sole stockholder and president of the taxpayer

corporation desired to dispose of certain land.   In order to

qualify the disposition as a tax-free reorganization under

sections 354(a)(1) and 368(a)(1)(B), a corporation, Manatee, was

formed, and the subject land was transferred to Manatee in

exchange for stock.   The stock of Manatee was then transferred to

the acquiring corporation in exchange for its stock.    Thereafter,

Manatee was liquidated.   Citing Minn. Tea Co. v. Helvering,

supra, and Gregory v. Helvering, supra, this Court acknowledged

that the transaction fell literally within the reorganization

provisions but held that “the tax consequences must turn upon the

substance of the transaction rather than the form in which it was

cast.”   West Coast Mktg. Corp. v. Commissioner, supra at 40.

Respondent argues that MB Parent in the instant case is

comparable to the intermediary corporation in West Coast Mktg.

Corp. in that it had no business, no offices, and no employees,

and it served no purpose other than to create the form necessary

to support a claim for tax-free reorganization treatment.

     In addition to cases cited above, respondent relies on the

legislative history of the reorganization provisions, various
                              - 128 -

legislative attempts to prevent abuse, and cases discussing

continuity of proprietary interest as “the judicial bulwark and

backstop for limiting deferral [nonrecognition] to the kinds of

transactions that Congress intended should qualify.”   See

Pinellas Ice & Cold Storage Co. v. Commissioner, 287 U.S. 462

(1933); Cortland Specialty Co. v. Commissioner, 60 F.2d 937 (2d

Cir. 1932).   Petitioner responds with the assertion that “Stock

as consideration has always satisfied” the continuity of

proprietary interest requirement “even when the stock conveys a

highly attenuated economic interest in the acquiring

corporation.”   Here, however, petitioner is again assuming that

stock was the sole consideration for the divestiture of Bender–-

an assumption we reject under the facts of this case for the

reasons discussed above.   Moreover, the interest of the MB Parent

common stock held by TMD in the Bender operations is not merely

“highly attenuated”; it is expressly negated by the evidence.

     Petitioner does not address Minn. Tea Co. or West Coast

Mktg. Corp.   Petitioner relies on Esmark, Inc. v. Commissioner,

90 T.C. 171 (1988), affd. without published opinion 886 F.2d 1318

(7th Cir. 1989), as demonstrating the limitations on applying

substance over form analysis to recast a transaction that, on its

face, complies with the formal requirements of a statute.

Respondent notes that Esmark, Inc. reaffirmed the notion that a
                                - 129 -

taxpayer’s receipt of a substantial amount of cash for its

property is the hallmark of a sale.       See id. at 187.

     In J.E. Seagram Corp. v. Commissioner, 104 T.C. 75, 94

(1995), the taxpayer, arguing against reorganization treatment in

an effort to establish a recognizable loss, relied on the

rationale of Esmark, Inc., and this Court responded:

          Esmark Inc. involved a series of related
     transactions culminating in a tender offer and
     redemption of a part of the taxpayer’s stock in
     exchange for certain property. The Commissioner,
     seeking to apply the step transaction doctrine, sought
     to recharacterize the tender offer/redemption as a sale
     of assets followed by a self-tender. While it is true
     that we held that each of the preliminary steps leading
     to the tender offer/redemption had an independent
     function, we also held that the form of the overall
     transaction coincided with its substance, and was to be
     respected. In the case before us, petitioner would
     have us respect the independent significance of
     DuPont’s tender offer, but disregard the overall
     transaction, which included the merger. That result
     would, of course, be inconsistent as an analogy with
     the result in Esmark, Inc. We therefore decline
     petitioner’s request that we apply Esmark, Inc. to the
     facts of this case. [Id. at 94.]

We believe that the J.E. Seagram Corp. analysis is helpful in

this case.   In J.E. Seagram Corp. and in Esmark, Inc., we

declined to give conclusive effect to a single part of a complex

integrated transaction, as petitioner would have us do here.

     Petitioner relies primarily on two aspects of the

documentation to conclude that the Bender transaction qualifies

as a tax-free reorganization.    The first is the form by which MB

Parent common stock flowed to TMD and by which Bender preferred
                               - 130 -

stock flowed to MB Parent.    We agree with respondent that this

case is more like West Coast Mktg. Corp. than like Esmark, Inc.

There are differences, of course.    MB Parent was not intended to

be, and has not been, liquidated as promptly as the intermediary

in West Coast Mktg. Corp.    Additionally, MB Parent was putatively

formed by the acquirer rather than by the party divesting itself

of the property.    Given the terms of MB Parent’s governing

documents and the structure of its several classes of stock,

however, it has no more function than the intermediary in West

Coast Mktg. Corp.    By contrast to the facts in Esmark, Inc., here

there is no uncontrolled participation by persons who are not

parties to the contractual arrangement, such as the public

shareholders in Esmark, Inc., to give substantive economic effect

to the existence of MB Parent.    To disregard the existence of

MB Parent is not to ignore any meaningful step in the transfer of

Bender from Times Mirror to Reed.

     Second, petitioner asserts that “the evidence conclusively

establishes that the parties valued the MBP Common at

$1.375 billion.”    Petitioner argues that the agreement of the

parties as to value was the result of arm’s-length negotiations

between Times Mirror and Reed.    The arm’s-length negotiation,

however, led to the parties’ agreeing to adopt the form of

tax-free reorganization, which required a recital that the common

stock was the consideration being exchanged for the Bender stock.
                              - 131 -

That language was consistent with Times Mirror’s tax objectives,

which were accepted by Reed when Reed concluded that it could not

acquire the Bender stock without agreeing to those terms.    While

terms negotiated between the parties may produce evidence of

value, they are not conclusive.   Cf. Berry Petroleum v.

Commissioner, 104 T.C. 584, 615 (1995), affd. without published

opinion on other issues 142 F.3d 442 (9th Cir. 1998).   In the

instant case, the negotiated terms are overcome by the evidence,

as discussed above, that the MB Parent common stock did not have

a value of $1.375 billion or even 80 percent of that amount.

     Once petitioner acknowledges and asserts that the MB Parent

common stock cannot be separated from the authority of Times

Mirror, the “ultimate claimholder”, to manage the cash in the

LLC, the putative 20-percent voting power of the common stock in

MB Parent and the bare title of MB Parent in the LLC should be

disregarded.   MB Parent clearly serves no purpose and performs no

function apart from Times Mirror’s attempt to secure the desired

tax consequences.   In this context, we agree with respondent’s

reliance on Frank Lyon Co. v. United States, 435 U.S. 561, 573

(1978), observing that “the simple expedient of drawing up

papers” is not controlling for tax purposes when “the objective

economic realties are to the contrary.”

     As we indicated at the beginning of our factual analysis,

our understanding of the Bender transaction gives full effect to
                              - 132 -

all of the contractual terms other than the labels assigned.    As

we indicated in our discussion of the dispute over valuation of

the common stock, we agree that it is unrealistic to separate the

common stock in MB Parent from the authority to manage

$1.375 billion in cash held by Times Mirror through the

management agreement.   Thus, we are simply looking at the

operative terms of the Bender transaction by analyzing the

respective rights of the parties to it as interpreted by them

before, on, and after July 31, 1998.

     The evidence compels the conclusion that Times Mirror

intended a sale, assured that it would receive the proceeds of

sale for use in its strategic plans, used the proceeds of sale in

its strategic plans without limitation attributable to any

continuing rights of Reed, and represented to shareholders and to

the SEC that it had full rights to the proceeds of sale.     None of

these actions were inconsistent with the contractual terms.

Thus, we need not “substitute respondent’s version” for “what

actually transpired.”   We deal only with what actually transpired

and give effect to the legal documentation of the Bender

transaction, with key points emphasized by the terms of the

documents and the statements made by Times Mirror representatives

about what was accomplished in the Bender transaction.

     In a different but analogous context, the Court of Appeals

for the Seventh Circuit has stated:
                              - 133 -

     The freedom to arrange one’s affairs to minimize taxes
     does not include the right to engage in financial
     fantasies with the expectation that the Internal
     Revenue Service and the courts will play along. The
     Commissioner and the courts are empowered, and in fact
     duty-bound, to look beyond the contrived forms of
     transactions to their economic substance and to apply
     the tax laws accordingly. That is what we have done in
     this case and that is what taxpayers should expect in
     the future. * * * [Saviano v. Commissioner, 765 F.2d
     643, 654 (7th Cir. 1985), affg. 80 T.C. 955 (1983).]

     From any perspective, the “true economic effect”

(petitioner’s words, quoted above) of the Bender transaction was

a sale.   Because the consideration paid by the buyer, to wit,

unfettered control over $1.375 billion in cash, passed to the

seller from the buyer, the Bender transaction does not qualify as

a reorganization under section 368(a)(1)(B), which requires that

the exchange be solely for stock.   Because the MB Parent common

stock lacked control over any assets, its value was negligible in

comparison to the $1.1 billion value that would be required to

qualify the Bender transaction as a tax-free reorganization under

section 368(a)(1)(A) and (a)(2)(E).

Evidentiary Matters

     The extensive stipulations of the parties included certain

documents to which objections were made with the understanding

that the objections would be discussed in the posttrial briefs.

Respondent objected on relevance, materiality, and hearsay

grounds to four articles concerning the failed merger between

Reed and Wolters Kluwer.   Petitioner did not address these
                               - 134 -

materials in the briefs, and we have not relied on them in our

findings.    The relevance and hearsay objections will be

sustained.

     Petitioner objects to certain exhibits proposed by

respondent, consisting of documents provided to respondent by

petitioner or its representatives during the audit and during

pretrial negotiations and preparation.    Petitioner objects to the

materials on the grounds of relevance, relying on Greenberg’s

Express, Inc. v. Commissioner, 62 T.C. 324, 327 (1974).       As to

one document authored by petitioner’s counsel, petitioner also

objects that it was provided in settlement negotiations.      See

Fed. R. Evid. 408.    Although respondent disputes whether

petitioner can rely on the rule of Greenberg’s Express, Inc. v.

Commissioner, supra, respondent does not show how the materials

in question are helpful in our resolution of this case.      We have

not relied on them in our findings of fact.    Petitioner’s

relevance objections are sustained.

     Petitioner objected at trial and renews on brief an

objection to the testimony of Brian Huchro (Huchro), a senior

staff accountant in the Division of Enforcement at the SEC who

testified on SEC reporting requirements of publicly held

companies.    Huchro was identified in the trial memorandum and

submitted a report as a rebuttal witness to Arthur C. Wyatt

(Wyatt), whose report had been submitted by petitioner.      At the
                              - 135 -

time of trial, petitioner decided not to call Wyatt and then

raised objection to Huchro’s testimony.    We do not rely on

Huchro’s report in our findings of fact.    The representations

made by Times Mirror in various SEC filings are recounted only to

show that such representations were made, and we need not draw

any conclusions about what was required by the SEC or the

relationship of SEC rules to Generally Accepted Accounting

Principles.

     We have considered the arguments of the parties that were

not specifically addressed in this Opinion.    Those arguments are

irrelevant to our decision.   In view of our resolution of the

primary issue, we do not address respondent’s alternative

argument under section 269.   To reflect the foregoing and to

provide for resolution of the Mosby issues, neither tried nor

addressed in this opinion,


                                           An appropriate order

                                    will be issued.